EXHIBIT 10.2

 

PROFESSIONAL SERVICES AGREEMENT

 

BETWEEN

 

YAK COMMUNICATIONS (CANADA) INC.

 

AND

 

CONVENXIA LIMITED

 

MADE AS OF

 

April 7, 2004



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1 - INTERPRETATION

   1    

1.01

   Definitions    1    

1.02

   Headings    7    

1.03

   Extended Meanings    7    

1.04

   Ambiguities    7    

1.05

   Exercise of Discretion    7    

1.06

   Priority    8    

1.07

   Schedules    8    

1.08

   Currency    8

ARTICLE 2 - SERVICES TO BE PROVIDED

   8    

2.01

   Services    8    

2.02

   Development Responsibilities    8    

2.03

   Acquisition of Hardware and Software    9    

2.04

   Implementation Consents    9    

2.05

   Status Reports    9    

2.06

   Requests for Information and Co-operation by Yak    9    

2.07

   Personnel Assignment    10

ARTICLE 3 - DELIVERY AND ACCEPTANCE OF THE SOFTWARE

   10    

3.01

   Delivery of Deliverables    10    

3.02

   Acceptance Testing    10

ARTICLE 4 - CHANGE ORDERS

   11    

4.01

   Yak Change Requests    11    

4.02

   Convenxia Change Requests    11    

4.03

   Compliance    11

ARTICLE 5 - FEES

   11    

5.01

   Time and Materials Rates    11    

5.02

   Fees    12    

5.03

   Invoicing    12    

5.04

   Taxes    12    

5.05

   Most Favoured Customer    12    

5.06

   Audit Rights    12    

5.07

   Investment Tax Credits    13

ARTICLE 6 - TITLE AND OWNERSHIP

   13    

6.01

   Title to Work Products    13    

6.02

   Conveyance of Rights    13



--------------------------------------------------------------------------------

   

6.03

   Pre-Existing Works    14    

6.04

   Third Party Software    14    

6.05

   Yak Data    14    

6.06

   License to Convenxia Derivative Works    15    

6.07

   Yak Store Software    15    

6.08

   License to Yak Derivative Works    15    

6.09

   License to Complete Office    15    

6.10

   Further Assurances    15    

6.11

   Assignment and Waiver of Moral Rights    16    

6.12

   Delivery of Deliverables    16

ARTICLE 7 - CONFIDENTIAL INFORMATION

   16    

7.01

   Duty of Confidence    16    

7.02

   Third Party Information    17

ARTICLE 8 - WARRANTIES AND COVENANTS OF CONVENXIA

   17    

8.01

   Corporate Capacity of Convenxia    17    

8.02

   Warranty Related to Deliverables    18    

8.03

   Warranty on Other Software    18    

8.04

   Warranty for Services    18    

8.05

   Compliance with Law    19    

8.06

   Warranties Regarding Intellectual Property    19    

8.07

   Correction of Deficiencies    20    

8.08

   Warranty Disclaimer    20    

8.09

   Public Liability Insurance    20    

8.10

   Facilities Security Procedures    20    

8.11

   Conduct of Advisors    20

ARTICLE 9 - MAINTENANCE SERVICES

   21    

9.01

   Maintenance Services    21    

9.02

   Improvements    21    

9.03

   Payment for Maintenance Services    21

ARTICLE 10 - TRAINING SERVICES

   22    

10.01

   Training    22

ARTICLE 11 - CONTRACT MANAGEMENT

   22    

11.01

   Yak Manager    22    

11.02

   Convenxia Manager    22

ARTICLE 12 - INDEMNITIES

   22    

12.01

   Cross Indemnity    22

 

ii



--------------------------------------------------------------------------------

   

12.02

   Intellectual Property Right Indemnity    22    

12.03

   Conduct of Proceedings    23    

12.04

   Survival of Representations, Warranties and Covenants    23

ARTICLE 13 - DISPUTE RESOLUTION

   23    

13.01

   Dispute Resolution    23    

13.02

   Arbitration    23    

13.03

   Disputed Payments    25

ARTICLE 14 - TERM AND TERMINATION

   25    

14.01

   Term    25    

14.02

   Termination on Reasonable Notice    26    

14.03

   Termination of Statement of Work for Default    26    

14.04

   Termination by Reason of Insolvency    26    

14.05

   Termination Assistance    26    

14.06

   Return of Property    26    

14.07

   Survival    27    

14.08

   Rights and Remedies    27

ARTICLE 15 - GENERAL

   27    

15.01

   Time of the Essence    27    

15.02

   Independent Contractors    27    

15.03

   Assignment    28    

15.04

   Force Majeure    28    

15.05

   Amendments and Waiver    28    

15.06

   Notices    28    

15.07

   Severability    29    

15.08

   Governing Law    29    

15.09

   Entire Agreement    29

 

SCHEDULES

 

Schedule “A” – Sample Statement of Work

Schedule “B” – Conveyance of Yak Store Software

Schedule “C” – Consent and Performance Guarantee from Convenxia Holdings Limited

Schedule “D” – Assignment and Waiver of Moral Rights

Schedule “E” – Non-Disclosure and Property Rights Agreement

Schedule “F” – Use of Open Source Materials

Schedule “G” – Third Party Tools

Schedule “H” – Description of Complete Office Software

Schedule “I” – Implementation Schedule

Schedule “J” – Escalation and Resolution Process

 

iii



--------------------------------------------------------------------------------

PROFESSIONAL SERVICES AGREEMENT

 

THIS AGREEMENT made as of the 7th day of April, 2004.

 

BETWEEN:

 

YAK COMMUNICATIONS (CANADA) INC., a duly incorporated company with its head
office at 55 Town Centre, Suite 610, Scarborough, Ontario, Canada M1P 4X4

 

(hereinafter referred to as “Yak”)

 

and

 

CONVENXIA LIMITED, a duly incorporated company with its head office at Orchard
Lea, Winkfield Lane, Winkfield, Berkshire, SL4 4RU, United Kingdom

 

(hereinafter referred to as “Convenxia”)

 

WHEREAS:

 

  (a) Yak is the owner of the Yak Software, which software was acquired by Yak
from Consortio, Inc. and Convenxia pursuant to the Software Acquisition
Agreement;

 

  (b) Yak intends to utilize the Yak Software for its own internal purposes and
for selling its products and services to Yak customers and potential Yak
customers throughout the world;

 

  (c) Pursuant to the Joint Venture Agreement between Yak and Convenxia,
Convenxia agreed to provide Yak certain services and to make available the
ability and skill of its personnel for the said purposes;

 

  (d) Yak requires certain services to enable it to fully utilize and exploit
the Yak Software in its business and Convenxia has agreed to provide Yak with
services and to make available the ability and skill of its personnel for the
same said purposes;

 

NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained (the adequacy of which consideration as to each of the parties hereto
is hereby mutually acknowledged), the parties hereto covenant and agree as
follows:

 

ARTICLE 1 - INTERPRETATION

 

1.01 Definitions

 

In this Agreement and in the Schedules hereto annexed and in Statement of Works,
unless otherwise specified or patently required by the context, the words and
phrases defined in this Agreement



--------------------------------------------------------------------------------

shall have the meanings ascribed to them therein, and the following words and
terms shall have the respective meanings ascribed to them as follows:

 

“Acceptance Date” in relation to a Deliverable means the date the Deliverable
has been accepted by Yak pursuant to Section 3.02;

 

“Advisors” means employees, agents, professional advisors, contractors, and
“Advisor” means any one of them;

 

“Affiliate” means with respect to any person, any other person directly or
indirectly controlling, controlled by, or under common control with such first
person. “Control” shall mean having the power to direct the affairs of a person
by reason of the ownership of or controlling the right to vote sufficient
numbers of shares of voting stock, or to direct the general management of the
affairs of such person by contract or otherwise;

 

“Agreement” means this document entitled “Professional Services Agreement”
together with all Schedules and one or more Statements of Work attached hereto
or agreed in writing to be part hereof and all Exhibits attached thereto;

 

“Business Days” means each of Monday, Tuesday, Wednesday, Thursday and Friday,
except when any such day occurs on a statutory holiday observed in Ontario;

 

“Business Hours” means that period of time daily between 8:30 a.m. and 5 p.m.
Eastern Standard Time on Business Days;

 

“Change Order Process” has the meaning ascribed to it in Article 4;

 

“Change Order” means a written order respecting the implementation of any Change
agreed to in writing by the parties;

 

“Change Request” means a written request by either party to the other to seek
approval for any Change;

 

“Change” means any change, modification, replacement, reduction of or addition
to the Services;

 

“Commercially Exploit” or “Commercial Exploitation” includes use, copy, produce,
publish, reproduce, manufacture, sell, license, rent, loan, let for hire,
distribute, package, promote, merchandise, issue copies to the public,
demonstrate, communicate or telecommunicate to the public by any means such as
by broadcast, by inclusion in cable programme services, or by making available
over the Internet; perform, show, play, display and exhibit, including perform,
show, play, display and exhibit in public, distribute, import, make adaptations
and Derivative Works and do any or all of the forgoing therewith, and authorize
others to do any or all of the foregoing;

 

“Complete Office Software” means the Computer Programs and related Documentation
described in Schedule H and includes all Improvements and Derivative Works made
thereto developed by or on behalf of Convenxia or its Affiliates;

 

- 2 -



--------------------------------------------------------------------------------

“Computer Programs” includes a set of instructions expressed in codes, schemes
or in any other form, that is capable, directly or indirectly, when incorporated
in a machine-readable medium of causing a computer or other electronic or
similar device having information processing capabilities, to perform or to
achieve a particular task or result and includes Source Code (including computer
programs written in HTML, XML, and scripts, macros and parameter lists) and
Object Code and related materials such as program files, data files, interfaces,
routines, and computer related data;

 

“Convenxia Derivative Works” means Derivative Works to the Yak Software
developed by or on behalf of Convenxia pursuant to the Joint Venture Agreement
and which includes “Derivative Works” (as that term is defined in the Joint
Venture Agreement), but excluding any Derivative Works developed for or on
behalf of Yak including any Deliverables developed pursuant to a Statement of
Work such as Yak Derivative Works;

 

“Convenxia Manager” means an individual who shall have general responsibility to
manage the provision of the Services to Yak, on behalf of Convenxia;

 

“Convenxia Systems” means Systems which are owned by, leased or proprietary to
or otherwise controlled by Convenxia to be used by Convenxia to provide the
Services and which are described in a Statement of Work or Change Order as a
“Convenxia System”;

 

“Deficiencies” means in relation to a Deliverable or other component of the Yak
Solution the failure or failures of a Deliverable or other component of the Yak
Solution, or any part thereof, to comply with the Specifications therefor and
includes: (i) in relation to Computer Programs, the failure or failures of the
Computer Programs to (a) comply with and operate in accordance with the
Specifications, (b) comply with and operate in accordance with the
Documentation, (c) operate compatibly and efficiently on the Systems (and
Computer Programs) with which the Computer Programs were designed to operate,
(d) operate in accordance with any performance standards specified therefore in
a Statement of Work, or (e) any known, unresolved or uncorrected error which
impairs or which may impair any function which the Computer Programs were
designed to perform; or (ii) the failure of Documentation to comply with
documentation standards set out in a Statement of Work;

 

“Derivative Works” means in relation to any Software, or other intellectual
property, Improvements, alterations, adaptations, translations, abridgements,
expansions, updates, upgrades, customization to such Software or other
intellectual property;

 

“Deliverable” means any Software, or other intellectual property created,
developed or delivered under this Agreement including any Statement of Work, and
includes all items identified as a “Deliverable” in a Statement of Work and, for
the avoidance of doubt, includes all Yak Derivative Works and Work Products in
and related to all of the forgoing (For the avoidance of doubt, Licensed
Software shall in no event be considered a Deliverable);

 

“Documentation” means technical data and documentation, however recorded,
including computer listings and printouts, which (i) documents the design or
details of Computer Programs, (ii) explains the capabilities of Computer
Programs, or (iii) provides operating instructions for using Computer Programs
to obtain desired results from a computer and includes flow charts, designs,
pseudo-code, algorithms, specifications, processes and formulae;

 

- 3 -



--------------------------------------------------------------------------------

“Effective Date” in relation to this Agreement means the date first written
above and in relation to any Statement of Work means the Effective Date of the
Statement of Work;

 

“Escalation and Resolution Process” means the process and obligations described
in Schedule J;

 

“Fees” has the meaning ascribed to it in Section 5.01;

 

“Implementation Consents” means all consents, approvals and authorizations
required by a party to provide or to receive the benefit of the Services or any
of the Deliverables as described in a Statement of Work;

 

“Implementation Schedule” has the meaning ascribed to it in Section 2.01;

 

“Improvements” includes revisions, changes, modifications, improvements,
enhancements, and additions;

 

“Intellectual Property Rights” means all intellectual and industrial property
rights including all rights to copyrights, patents and inventions, industrial
designs, design rights, trade-marks, trade names, service marks and similar
rights, and rights in trade secrets and information of a confidential nature,
integrated circuit and topography rights and all other proprietary rights;

 

“Interest Rate” means the prime rate of interest established from time to time
by the Bank of Canada plus one percent (1%);

 

“Licensed Software” means any Software or other intellectual property that is
licensed to Yak hereunder including, where applicable, Pre-Existing Works, Third
Party Software, Convenxia Derivative Works, and Complete Office Software;

 

“Maintenance Services” means the services referred to in Article 9 to be
provided by Convenxia;

 

“Manager” means either of the Yak Manager or the Convenxia Manager;

 

“Object Code” means Computer Programs assembled or compiled in magnetic or other
binary form, which are readable and usable by machines, but not generally by
humans without reverse engineering, disassembly or decompiling;

 

“Open Source Materials” means Software or other intellectual property that is
distributed as “free software,” or “open source software” including any Software
or other intellectual property that is distributed using a license approved by
the Free Software Foundation or the Open Source Initiative or under a similar
licensing or distribution model including but not limited to the GNU General
Public License, GNU Lesser General Public License, BSD license, or Apache
license;

 

“Payment Schedule” has the meaning described in Section 2.01;

 

“Pre-Existing Works” means Software or other intellectual property developed by
Convenxia prior to the Effective Date of a Statement of Work and which Convenxia
intends to incorporate into a Deliverable pursuant to the Statement of Work, but
not including Convenxia Derivative Works, Complete Office Software or any Yak
Software;

 

- 4 -



--------------------------------------------------------------------------------

“Service Location” means the location or locations described in the Statement of
Work from which Services will be provided;

 

“Services” has the meaning described in Section 2.01;

 

“Software” means Computer Programs and related Documentation;

 

“Software Acquisition Agreement” means the agreement between Consortio, Inc.,
Convenxia and Yak made as of the 20th day of June, 2003;

 

“Source Code” means the human-readable version of Software;

 

“Specifications” in relation to (i) a Deliverable means (a) the specifications
for the Deliverable contained in a Statement of Work or developed or agreed to
pursuant to a Statement of Work, and (b) standards adopted by Yak for the
Deliverable, and (ii) in relation to any other component of the Yak Solution
specifications therefore contained in a Statement of Work and descriptions
thereof set out in any Documentation related thereto provided to Yak;

 

“System” means any computer, hardware or equipment including a computer server
and related operating system software;

 

“Third Party Software” means any Software or other intellectual property owned
by any third person (other than Convenxia Holdings Limited) which Convenxia
intends to incorporate into a Deliverable pursuant to a Statement of Work;

 

“Third Party Tools means a tool, utility, middleware, library, application or
web server Software, database Software, or operating system Software which has
been or is used to develop or operate the Yak Solution or which is linked to the
Yak Solution to enable same to operate as intended and which are described in a
Statement of Work as being a “Third Party Tool”;

 

“Time and Material Rates” means Convenxia’s actual out-of-pocket costs
(including, but not limited to, labour costs for Convenxia’s employees) plus
10%;

 

“Transition Period” has the meaning ascribed to it in Section 14.05(1);

 

“Transition Plan” has the meaning ascribed to it in Section 14.05(2);

 

“Use” includes reproduce, develop Improvements and other Derivative Works and
authorize others to do any or all of the foregoing;

 

“Warranty Period” in respect of any Deliverable, means a period commencing on
the delivery of the Deliverable to Yak and ending six (6) months after the
Acceptance Date of all Deliverables applicable to the Statement of Work;

 

- 5 -



--------------------------------------------------------------------------------

“Work Products” means all intellectual and industrial property created,
developed or first reduced to practice by a party under a Statement of Work
including, without limitation, Software and related Documentation, compilations
of data and computer data bases, specifications, designs and industrial designs,
know-how, works of authorship, mask works and integrated circuit topographies,
inventions and Improvements;

 

“Yak Confidential Information” means confidential, private, or secret
information regardless of form or method of the recording, if recorded, of or
relating, to (i) the Deliverables, including Software under development, and all
secrets, trade secrets, know-how, ideas and processes of and related to the
Deliverables, Documentation and Statements of Work, (ii) information received by
Yak from third persons to whom Yak owes a duty of confidence, (iii) compilations
of data or information of Yak, (iv) proprietary and financial information of
Yak, including prices, sales information, terms of contracts with customers,
discounts, costs, the names of Yak’s suppliers and customers, (v) Yak’s business
methods and practices, (vi) any Computer Programs or Documentation or other
materials, whether tangible or intangible, provided to Convenxia pursuant to
this Agreement or any Statement of Work, and (vii) such information as Yak may
from time to time designate as being included in the expression “Yak
Confidential Information”, but does not include information that is in the
public domain, or information that falls into the public domain, unless such
information falls into the public domain by disclosure or other acts of
Convenxia, or through the fault of Convenxia;

 

“Yak Data” means the data provided to Convenxia by Yak to enable Convenxia to
provide the Services;

 

“Yak Derivative Works” means Derivative Works of the Yak Software, the Yak Store
Software, and the Licensed Software which are developed by Convenxia pursuant to
a Statement of Work and includes Software which is identified as a “Yak
Derivative Work” in a Statement of Work or Specifications agreed to pursuant to
a Statement of Work, and includes all Work Products in or related thereto, but
does not include Derivative Works of the Complete Office Software; for the
avoidance of doubt, all content, webpages and related applications which are
created, developed or delivered under this Agreement including any Statement of
Work which run or use the Complete Office Software are considered hereunder to
be Yak Derivative Works and not part of the Complete Office Software;

 

“Yak Manager” means an individual who shall be Yak’s manager of the relationship
with Convenxia in relation to a Statement of Work, and who shall be generally
responsible for the administration of this Agreement on behalf of the Yak;

 

“Yak Software” means the Software, Documentation and other technology acquired
by Yak from Consortio, Inc. and Convenxia pursuant to the Software Acquisition
Agreement including without limitation the Software known as the Yak Framework,
Fulfillment & Supply Chain, Yak Call Centre, and Knowledge Base applications;

 

“Yak Store Software” means the Software, Documentation and other technology
described in Schedule B including all Source Code, Object Code and Documentation
related thereto, as same existed as of the 20th day of June, 2003;

 

- 6 -



--------------------------------------------------------------------------------

“Yak Solution” means the Yak Software, Yak Store Software, Deliverables
(including Yak Derivative Works), and Licensed Software;

 

“Yak Systems” means Systems which are owned by, leased or proprietary to or
otherwise controlled by Yak to be used by Convenxia to provide the Services and
which are described in a Statement of Work or Change Order as a “Yak System”.

 

1.02 Headings

 

The division of this Agreement into Articles and Sections and the insertion of
headings are for convenience of reference only and shall not affect the
construction or interpretation of this Agreement. The terms “this Agreement”,
“hereof”, “hereunder” and similar expressions refer to this Agreement (including
Statements of Work made hereunder) and not to any particular Article or Section
or other portion hereof and include any agreement supplemental hereto. Unless
something in the subject matter or context is inconsistent therewith, references
herein to Articles or Sections are to Articles or Sections of this Agreement.

 

1.03 Extended Meanings

 

In this Agreement words importing the singular number only shall include the
plural and vice versa, and words importing persons shall include individuals,
partnerships, associations, trusts, unincorporated organizations and
corporations. The terms “provision” and “provisions” refer to terms, conditions,
provisions, covenants, obligations, undertakings, warranties and representations
in this Agreement. Whenever the term “term of this Agreement” is used in this
Agreement, it shall be deemed, unless otherwise patently required by the
context, to mean the period of time between the Effective Date of this Agreement
and the date any termination or expiration of this Agreement becomes effective
and whenever the term “term of a Statement of Work” is used in this Agreement,
it shall be deemed, unless otherwise patently required by the context, to mean
the period of time between the Effective Date of the Statement of Work and the
date any termination or expiration of the Statement of Work becomes effective.

 

1.04 Ambiguities

 

The parties hereto agree that each of them has participated in the drafting of
this Agreement and that any rule of construction to the effect that ambiguities
are to be resolved against the drafting party shall not apply to the
interpretation of this Agreement.

 

1.05 Exercise of Discretion

 

Whenever either party is entitled to act in its discretion under this Agreement,
such party shall act reasonably and not arbitrarily in exercising such
discretion, except where expressly specified otherwise. Whenever either party
has the right to consent or approve an act under this Agreement, the consent
shall not be unreasonably withheld or delayed, except where expressly specified
otherwise, and must be given in writing or other material form to be valid.

 

- 7 -



--------------------------------------------------------------------------------

1.06 Priority

 

Unless there is something in the context or subject matter inconsistent
therewith in the event of a conflict or inconsistency between this Agreement and
any Schedule, or between this Agreement and any Statement of Work the following
rules of interpretation shall be applied:

 

(1) the Agreement shall prevail over any Schedule; and

 

(2) the Statement of Work shall prevail over the Agreement, but only with
respect to that Statement of Work and only to the extent of the conflict or
inconsistency.

 

1.07 Schedules

 

The following are the Schedules annexed hereto and incorporated by reference and
deemed to be part hereof:

 

Schedule “A” – Sample Statement of Work

Schedule “B” – Conveyance of Yak Store Software

Schedule “C” – Consent and Performance Guarantee from Convenxia Holdings Limited

Schedule “D” – Assignment and Waiver of Moral Rights

Schedule “E” – Non-Disclosure and Property Rights Agreement

Schedule “F” – Use of Open Source Materials

Schedule “G” – Third Party Tools

Schedule “H” – Description of Complete Office Software

Schedule “I” – Implementation Schedule

Schedule “J” – Escalation and Resolution Process

 

1.08 Currency

 

All references to currency herein are to lawful money of Canada.

 

ARTICLE 2 - SERVICES TO BE PROVIDED

 

2.01 Services

 

During the term of this Agreement Convenxia will provide Yak with computer
programming, website development and related services to be defined in
Statements of Work to be separately executed by Convenxia and Yak (the
“Services”). Each Statement of Work shall automatically incorporate the
provisions of this Agreement and shall contain the following: (i) the personnel
Convenxia proposes will provide the Services; (ii) a detailed description of the
Services to be performed and the Software and Deliverables to be developed and
delivered under the Statement of Work; (iii) acceptance tests or means proposed
for testing the Deliverables; (iv) an implementation schedule which shows the
time frame for all material stages of the Services, including the project
schedule set out in Schedule “I” with respect to the Deliverables and work
described therein (the “Implementation Schedule”); (v) the cost of the Services
to Yak and the schedule of payments to be made during and at the completion of
the Statement of Work to Convenxia (the “Payment Schedule”); and (vi) the
estimated number of person hours of effort required by Convenxia to complete the
Services.

 

- 8 -



--------------------------------------------------------------------------------

2.02 Development Responsibilities

 

(1) Unless otherwise expressly agreed to in a Statement of Work, Convenxia shall
be solely responsible for all aspects of the development and delivery to Yak of
the Deliverables described in a Statement of Work (including a complete copy of
all of the Work Products in and related thereto) in accordance with the
Specifications and in the time frames specified in the Implementation Schedule
and for all of the acts or defaults of Convenxia Advisors, if any.

 

(2) Where Convenxia is responsible for providing any Software to Yak, Convenxia
shall ensure that the Software is thoroughly tested prior to delivery thereof
and that all Deficiencies have been corrected prior to such date.

 

2.03 Acquisition of Hardware and Software

 

Convenxia will acquire whether by license, purchase, lease or otherwise, the
Convenxia Systems required to deliver the Services. Yak will acquire whether by
license, purchase, lease or otherwise and furnish to Convenxia the Yak Systems.

 

2.04 Implementation Consents

 

Each party will obtain the Implementation Consents described in the Statement of
Work applicable to it.

 

2.05 Status Reports

 

From the Effective Date of any Statement of Work until the Acceptance Date,
Convenxia shall provide Yak with weekly progress reports which set out at least
the following information: (i) the Software and other Deliverables developed by
Convenxia during the proceeding week; (ii) an evaluation of whether the
milestones set out in the Implementation Schedule are being completed with a
description of the extent, if any, they are not being complied with; (iii) a
detailed description of the work not performed during the preceding week that
had been scheduled to be performed during that time period; (iv) problems being
experienced and the plans for remedying them; (v) a description of the work
which is planned to be performed during the next month; and (vi) if any part of
the work is behind schedule so as to prevent the achievement of any of the dates
set out in the Implementation Schedule, Convenxia shall indicate in writing what
measures it is taking and plans to take to bring the work back on schedule and
to ensure that the milestones stipulated in the Implementation Schedule occur on
their scheduled dates. On a weekly basis Convenxia shall also deliver to Yak one
(1) complete copy of the Computer Programs forming part of each Deliverable in
machine-readable Source Code and Object Code form; (ii) one (1) complete copy of
the Documentation; and (iii) such other items as are specified in the Statement
of Work, in their then present stage of development.

 

2.06 Requests for Information and Co-operation by Yak

 

Yak shall, in a timely manner, co-operate with Convenxia and respond to requests
for information reasonably required by Convenxia in connection with the
Services. Any failure by Yak after July 10,

 

- 9 -



--------------------------------------------------------------------------------

2004 to co-operate or respond shall toll Convenxia’s delivery and performance
obligations hereunder to the extent that Yak is actually delayed by such failure
to co-operate or respond, for a period not to exceed Yak’s delays, provided that
Convenxia notifies Yak in writing of the delay and that its performance will be
hindered or delayed as a result thereof.

 

2.07 Personnel Assignment

 

Convenxia agrees not to sub-contract any of the work under any Statement of Work
without the prior written consent of Yak, except as permitted in a Statement of
Work. Convenxia shall remain liable for any Services subcontracted as if the
work had been performed by Yak’s own employees.

 

ARTICLE 3 - DELIVERY AND ACCEPTANCE OF THE SOFTWARE

 

3.01 Delivery of Deliverables

 

Following delivery of each Deliverable to Yak, Yak shall be entitled to test and
review the Deliverable. To facilitate Yak’s review and testing thereof,
Convenxia shall, unless instructed to do otherwise by Yak, also deliver the
following to Yak: (i) one (1) complete copy of the Computer Programs forming
part of the Software in machine-readable Source Code and Object Code form; (ii)
one (1) complete copy of the Documentation; and (iii) such other items as are
specified in the Statement of Work.

 

3.02 Acceptance Testing

 

(1) Yak shall have up to thirty (30) days after complete delivery of any
Deliverable to perform acceptance testing on such Deliverable. If during
acceptance testing Yak discovers or becomes aware of any Deficiencies, Yak shall
deliver a written notice to Convenxia clearly and specifically identifying the
Deficiency to the extent it is able to do so and Convenxia, at its own cost and
expense, shall correct all Deficiencies which it discovers or becomes aware of
including those set out in the written notice to Convenxia set out above
forthwith after its receipt of the Deficiency Notice and in any event in no more
that thirty (30) days following receipt of the notice, unless otherwise agreed
in a Statement of Work, or other writing between the parties.

 

(2) Upon receipt of notification from Convenxia that the identifies Deficiency
have been corrected, Yak shall be entitled to further test and review the
Deliverable for a period not to exceed fifteen (15) days. When Yak is satisfied
that the Deliverable is free of Deficiencies, Yak shall notify Convenxia that it
accepts such Deliverable (the “Acceptance Date”). The acceptance of a
Deliverable shall not, however, relieve Convenxia from correcting any
Deficiencies which Yak discovers or becomes aware of before or after it accepts
the Deliverable.

 

(3) If a Deliverable is not accepted by Yak within thirty 30 days following
initial delivery thereof to Yak due to uncorrected Deficiencies that had been
brought to Convenxia’s attention in writing in accordance with Section 3.02(1),
Yak shall be entitled to reject the Deliverable and to immediately terminate the
Statement of Work and this Agreement in whole or in part, without any
obligation, liability, or penalty of any kind, including any liability to make
any further payments under the Statement of Work and upon any such termination,
Convenxia shall refund to Yak all amounts paid under such Statement of Work.

 

- 10 -



--------------------------------------------------------------------------------

ARTICLE 4 - CHANGE ORDERS

 

4.01 Yak Change Requests

 

(1) Yak may at any time or times, submit a Change Request to Convenxia in
respect of any Change.

 

(2) Following receipt of a Change Request, Convenxia shall provide to Yak an
estimate of the price for implementing the Changes set out therein and an
evaluation of the extent to which, if any, the implementation of such Change
would result in a change to the Services, the Fees, or any other provision of
this Agreement.

 

(3) If Yak wishes Convenxia to proceed to implement any Change set out in a
Change Request, Convenxia shall prepare and the parties shall negotiate in good
faith a Change Order setting out: (i) a detailed description of the proposed
Change, and, where appropriate, a project plan relating to the implementation of
the Change; (ii) any new responsibilities or changes to the existing
responsibilities of Yak in connection with the proposed Change; (iii) the
onetime fees, if any, to Yak of implementing the proposed Change; (iv) any
related changes to the descriptions of the Services and Statements of Work
relating to the manner in which the Services are provided; and (v) any related
changes to the Fees to be charged on an on-going basis. Upon finalization, the
Change Order shall be executed by the Yak Manager and the Convenxia Manager, and
the relevant Statement of Work shall be revised in accordance with the Change
Order.

 

4.02 Convenxia Change Requests

 

Convenxia may at any time during the term of this Agreement, submit a Change
Request to Yak in respect of any proposed Change for approval by Yak. Upon
approval of a Change Request submitted by Convenxia, the parties shall negotiate
a Change Order setting out the information described in Section 4.01.

 

4.03 Compliance

 

Convenxia and Yak shall perform such responsibilities as are required to be
performed by them under any Change Order, as if the matters referred to therein
had appeared in and been part of the Statement of Work to which it relates. No
Change shall be binding on a party unless both parties have executed a Change
Order in respect of the Change.

 

ARTICLE 5 - FEES

 

5.01 Time and Materials Rates

 

For Services, the fees for which are not fixed or otherwise specified in the
Statement of Work, Yak shall pay to Convenxia a fee calculated in accordance
with the Time and Material Rates.

 

- 11 -



--------------------------------------------------------------------------------

5.02 Fees

 

Subject to the provisions of this Agreement, Yak agrees to pay Convenxia the
fees and charges set out in each Statement of Work and Change Orders (the
“Fees”). The fees will be paid at the times set forth in the Payment Schedule
contained in the Statement of Work or Change Order. The fees and expenses set
forth in a Statement of Work or Change Order (together with any interest
thereon) shall be the only charges or amounts which Yak may become obligated to
pay Convenxia or any third person under this Agreement or under any Statement of
Work, except for amounts agreed to be paid pursuant to Change Orders. Any Fee
not paid when due shall accrue at the Interest Rate.

 

5.03 Invoicing

 

Convenxia agrees to invoice Yak for all Services rendered pursuant to a
Statement of Work on the dates or at the times when payment for such Services
becomes due. All invoices shall detail the Services performed and the expenses
incurred. The invoices shall show the amount billed to Yak for programming and
related services and shall contain sufficient details of such work as may be
required by Yak for audit or tax reasons and to verify that payment has become
due to Convenxia under the terms of the Statement of Work.

 

5.04 Taxes

 

(1) Yak will pay all applicable Canadian sales, use, goods and services and
other taxes applicable to the Services, other than any income or capital taxes
payable by Convenxia. The parties will each pay or cause to be paid all taxes,
withholdings, dues or levies with respect to such party’s own employees.

 

(2) Yak shall be entitled to withhold taxes from any payments made to Convenxia
hereunder if required pursuant to any applicable tax legislation and shall remit
all such withheld amounts to the appropriate taxing authority. To the extent
that such deduction or withholding of taxes is required by applicable law, Yak
will use reasonable efforts to provide Convenxia with such evidence as is
satisfactory to the appropriate taxing authority to enable Convenxia to claim
foreign tax credits.

 

5.05 Most Favoured Customer

 

Convenxia represents, warrants and covenants that the Fees payable by Yak under
each Statement of Work will be at least as low as, and the terms and conditions
for the provision of all Services will be at least as favourable as, that at
which Convenxia will provide such services to any other customer of Convenxia or
any Affiliate of Convenxia. In the event that Convenxia or any Affiliate of
Convenxia provides similar services at prices less than those charged, or on
terms and conditions more favourable than as provided to Yak hereunder,
Convenxia shall immediately offer such lower prices or more favourable terms and
conditions, as applicable, to Yak. An officer or director of Convenxia shall
certify in writing to Yak annually its compliance with the terms of this Section
5.05.

 

5.06 Audit Rights

 

(1) During the term of the Agreement and for a period of two (2) years
thereafter, Convenxia shall maintain records related to the performance of its
obligations under this Agreement. The parties agree that this does not include
information related to investment capital, unrelated projects or

 

- 12 -



--------------------------------------------------------------------------------

compensation of employees of Yak. Such records shall be open for inspection by
Yak, its Affiliates and their agents, auditors, and regulators on five (5)
Business Days prior written notice, or less if needed to comply with a request
from a regulator of Yak. Convenxia shall provide such persons with any
assistance that they may reasonably require in connection with such audits.

 

(2) If, as a result of an inspection or audit pursuant to Section 5.06(1), Yak
determines that Convenxia is not in compliance with this Agreement or any laws
or regulations, in addition to any other remedy available to Yak hereunder or in
law or equity, Convenxia shall promptly take all necessary steps to achieve
compliance.

 

(3) If, as a result of an inspection pursuant to Section 5.06(1), Yak believes
that Convenxia has overcharged Yak, Convenxia shall promptly pay to Yak the
amount of any undisputed overcharge plus interest thereon at the Interest Rate,
or at Yak’s direction shall apply a credit in the amount of such overcharge plus
interest to the next invoice or invoices in respect of any fees payable by Yak.
In the event Convenxia disputes the amount of any alleged overcharge established
in the course of an inspection pursuant to Section 5.06(1), the parties agree to
submit to the dispute resolution mechanisms set forth in Article 13. In the
event it is determined that Convenxia has overcharged Yak, Convenxia shall
promptly pay to Yak the amount of such overcharge plus interest thereon at the
Interest Rate. Further, in the event of an overcharge of five percent (5%) or
more, calculated by reference to the aggregate dollar value of the records or
transactions reviewed in the course of such inspection, Convenxia shall
reimburse Yak for all costs incurred as a result of the inspection or audit.

 

5.07 Investment Tax Credits

 

All investment and other tax credits that may be claimed in respect of any
Services performed pursuant to a Statement of Work may, be claimed by Yak.
Convenxia hereby agrees to provide all reasonable assistance, including the
completion and execution of all relevant filings and other documents to assist
Yak in such claims.

 

Article 6 - TITLE AND OWNERSHIP

 

6.01 Title to Work Products

 

Yak shall be the exclusive owner of the Deliverables and all worldwide
Intellectual Property Rights, in and related thereto, and all such Deliverables
and Intellectual Property Rights shall vest in and be owned exclusively by Yak
immediately on its creation and regardless of the stage of its completion.

 

6.02 Conveyance of Rights

 

For greater certainty, Convenxia hereby assigns any Intellectual Property Rights
it has and may hereinafter acquire in any of the Deliverables to Yak. Further,
within three (3) Business Days of the Acceptance Date of each Deliverable, or in
the event this Agreement or any Statement of Work is terminated prior to the
Acceptance Date, within three (3) Business Days of such termination, Convenxia
shall deliver to Yak an Assignment to the Deliverables signed by Convenxia and
Convenxia Holdings Limited substantially in the form of Schedule D. Where
Convenxia subcontracts any of its duties hereunder to a third person, Convenxia
shall obtain and deliver to Yak at its own expense from such

 

- 13 -



--------------------------------------------------------------------------------

person a release or conveyance, in form and substance satisfactory to Yak, of
any claim of such person in or to the Deliverables. Yak shall have the exclusive
right to file applications and obtain and maintain protection and registrations
for the Deliverables and Convenxia shall co-operate with Yak and provide all
necessary assistance as may be reasonably required by Yak for these purposes.
Convenxia shall execute and deliver to Yak, or if a third party’s consent is
necessary, obtain at its own expense, all applications, conveyances,
acknowledgements, consents and any other documents involving the Deliverables
necessary for it to grant to, vest in, and convey to Yak the exclusive
Intellectual Property Rights in the Deliverables.

 

6.03 Pre-Existing Works

 

(1) In the event Convenxia intends to include any Pre-Existing Works in any
Deliverable under a Statement of Work, Convenxia shall identify such
Pre-Existing Works in the Statement of Work. Convenxia agrees not to include any
Pre-Existing Works in any Deliverable unless such Deliverable is identified as a
Pre-Existing Work in the Statement of Work. Except as hereinafter provided,
Pre-Existing Works shall be deemed to form part of the Deliverables and all of
the provisions hereto shall apply to such Pre-Existing Works.

 

(2) Notwithstanding Section 6.03(1), Convenxia shall retain all worldwide
Intellectual Property Rights in Pre-Existing Works that are identified in a
Statement of Work or otherwise agreed by the parties in writing to be a
“Pre-Existing Work”. Unless otherwise agreed in a Statement of Work, Yak shall
have and Convenxia hereby irrevocably grants to Yak a worldwide, non-exclusive,
irrevocable license to Use and Commercially Exploit all Pre-Existing Works in
conjunction with the Deliverables and other components of the Yak Solution.

 

6.04 Third Party Software

 

(1) In the event Convenxia intends to deliver to Yak, or to include any Third
Party Software in any Deliverable, Convenxia shall identify such Third Party
Software in the Statement of Work. Convenxia agrees not to include any Third
Party Software in any Deliverable unless such Software is identified as Third
Party Software in the Statement of Work. Except as hereinafter provided, unless
Third Party Software is identified as such in a Statement of Work, the Third
Party Software shall be deemed to from part of the Deliverables and all the
provisions hereto shall apply to such Third Party Software. Each Statement of
Work shall also fully disclose all Third Party Software that is needed in order
to Use each Deliverable.

 

(2) Unless otherwise agreed in a Statement of Work, Convenxia shall deliver to
Yak a fully paid-up license granting to Yak a worldwide, non-exclusive,
perpetual, and irrevocable license to Use and Commercially Exploit all Third
Party Software delivered to Yak or which is incorporated into a Deliverable or
that is needed to Use the Deliverables in conjunction with the Deliverables and
other components of the Yak Solution.

 

6.05 Yak Data

 

All Yak Data shall be and remain the property of Yak.

 

- 14 -



--------------------------------------------------------------------------------

6.06 License to Convenxia Derivative Works

 

Convenxia hereby irrevocably grants to Yak a worldwide, non-exclusive,
irrevocable license to Use and Commercially Exploit the Convenxia Derivative
Works in conjunction with the Deliverables and other components of the Yak
Solution.

 

6.07 Yak Store Software

 

Convenxia agrees to deliver to Yak as of the Effective Date hereof the
Conveyance Agreement substantially in the form of Schedule B to transfer to Yak
all Intellectual Property Rights in the Yak Store Software. The parties agree
that as of the execution and delivery of the said agreement, Yak will own all
right, title and interest including all Intellectual Property Rights in and to
the Yak Store Software. It is further agreed that from and after the date
hereof, the term “Software” in the Joint Venture Agreement shall be deemed to
include the Yak Store Software for all purposes.

 

6.08 License to Yak Derivative Works

 

The parties agree that the Yak Derivative Works shall be considered to be
“Software” for all purposes in the Joint Venture Agreement. Without limiting the
generality of the foregoing, Convenxia will have the rights of exploiting the
Yak Derivative Works described in Section 2.0 and 3.0 of the Joint Venture
Agreement, subject to the restrictions on marketing, distributing, selling and
exploiting the said Software which shall apply thereto. For the avoidance of
doubt, the revenue sharing provisions of the Joint Venture Agreement shall apply
to revenue received by Convenxia arising from the exploitation of the Yak
Derivative Works. Notwithstanding the foregoing, or anything in the Joint
Venture Agreement, Convenxia agrees that neither it nor Consortio Inc., nor any
of their Affiliates shall, directly or indirectly, market, distribute or sell
any products or services, or assist any other persons in developing, marketing,
distributing or selling any products or services to provide a Voice Over IP
(“VOIP”) services to any customer with a billing address in North or South
America, Europe, Middle East, Far East, or Asia for a period of two (2) years
from the Acceptance Date of the Deliverables described in Statements of Work No.
2, 3 and 7 or the provision of any services under Statement of Work No. 2, 3,
and 7, whichever is the later.

 

6.09 License to Complete Office

 

Convenxia hereby grants to Yak a worldwide, non-exclusive, perpetual and
irrevocable license to Use the Complete Office Software in conjunction with its
business and the business of its Affiliates, partners and joint venture
partners. Nothing in this Agreement or any Statement of Work transfers to Yak
any of the Intellectual Property Rights in the Complete Office Software
(including Improvements or Derivative Works made therefrom developed by or on
behalf of Convenxia).

 

6.10 Further Assurances

 

Each of the parties hereto shall from time to time execute and deliver all such
further documents and instruments (including instruments of conveyance) and do
all acts and things as the other party may reasonably require to effectively
carry out or better evidence or perfect the full intent and meaning of this
Agreement. Without limiting the generality of the forgoing, Convenxia agrees to
assist Yak (at Yak’s expense) to obtain and from time to time enforce its
Intellectual Property Rights in the Deliverables, and to that end, Convenxia
will execute and cause its employees to execute all documents for use in filing

 

- 15 -



--------------------------------------------------------------------------------

applications and obtaining and maintaining protection and registrations for the
Deliverables and enforcing Yak’s Intellectual Property Rights in the
Deliverables as Yak may desire, together with any assignments thereof to Yak or
persons designated by it.

 

6.11 Waiver of Moral Rights

 

Convenxia hereby waives, and would cause the authors of the Deliverables and
Licensed Software to waive, unconditionally and irrevocably all of these moral
rights and rights of a similar nature in respect of the Deliverables are
Licensed Software in each jurisdiction throughout the world, to the extent that
such rights may be waived in each respective jurisdiction. Within three (3)
Business Days of the Acceptance Date of each Deliverable, or in the event this
Agreement or any Statement of Work is terminated prior to the Acceptance Date,
within three (3) Business Days of such termination, Convenxia shall deliver to
Yak a Waiver of Moral Rights to the Deliverables and Licensed Software signed by
Convenxia and by all authors employed or commissioned by Convenxia who created
any part thereof in substantially the form of Schedule D.

 

6.12 Delivery of Deliverables and other Components of the Yak Solution

 

At any time prior to the Acceptance Date of any Deliverable, during the Warranty
Period and during the period in which Convenxia is obligated to provide Yak with
Maintenance Services, Convenxia shall, at the request of Yak, provide Yak with
one (1) copy of the Deliverables (including all Source Code and Object Code and
related Documentation) in all forms at its then current stage of development.
Convenxia also agrees to provide to Yak complete copies of all other components
of the Yak Solution including one (1) complete copy of the Computer Programs in
machine-readable Source Code (except for the Complete Office Software for which
Object Code only is provided) and Object Code form and one (1) complete copy of
the Documentation by no later than July, 12, 2004. Convenxia agrees to provide
to Yak copies of all Improvements and Derivative Works made thereto by or on
behalf of Convenxia as part of the warranty service provided with respect
thereto and as part of support and maintenance services provided hereunder, as
and when same are ready for production use.

 

ARTICLE 7- CONFIDENTIAL INFORMATION

 

7.01 Duty of Confidence

 

Convenxia shall take all reasonable steps to maintain the confidentiality of the
Yak Confidential Information and without limiting the generality of the
foregoing Convenxia shall both during the term of this Agreement and at any time
thereafter (i) not disclose any of the Yak Confidential Information to any
person other than for Yak’s purposes without Yak’s prior written consent, (ii)
not use any such information for its own purposes or for any purposes other than
those of Yak, (iii) obtain a written non-disclosure and proprietary rights
agreement in a form substantially in the form of Schedule E in respect of the
information referred to in this Section from all persons, including but not
limited to all employees of Convenxia who may have access to any of the Yak
Confidential Information and Convenxia shall provide Yak with executed copies of
all such agreements prior to permitting its employees to commence work on any
Statement of Work, (iv) not disclose to any person, other than to employees of
Convenxia with a need to know, any information about the Software Convenxia has
or is developing for Yak, and (v) establish and maintain security procedures
acceptable to Yak to ensure the confidentiality of the Yak Confidential

 

- 16 -



--------------------------------------------------------------------------------

Information. Convenxia may disclose Confidential Information in accordance with
judicial or other governmental orders or requirements, provided Convenxia shall,
if reasonably possible, give Yak reasonable notice prior to such disclosure and
shall comply with any applicable protective order or equivalent.

 

7.02 Third Party Information

 

Neither Convenxia nor Yak shall disclose to the other any proprietary,
confidential, secret, or private information of any third person which it is
under a duty not to disclose.

 

7.03 Privacy

 

(1) In connection with providing Services hereunder, Convenxia may be provided
with or otherwise receive personal information about identifiable individuals
including without limitation customer names and other data related to customers
including email addresses, financial and billing information (“Personal
Information”). Yak shall own all right, title and interest to all Personal
Information. Convenxia agrees (i) not to use or collect Personal Information for
any purpose other than those related to the performance of Convenxia’s
obligations under this Agreement; (ii) to treat Personal Information as the
Confidential Information of Yak in accordance with the confidentiality
provisions in Section 7.01, and (iii) not to disclose Personal Information
except as expressly permitted in this Agreement. In no event will Convenxia
transfer any Personal Information to any third party without Yak’s prior written
consent.

 

(2) Convenxia also agrees (i) to establish and maintain adequate security
measures to protect the security and confidentiality of Personal Information,
including physical, technological and administrative measures; (ii) to
immediately forward any individual’s request for access to Personal Information
to Yak, and to co-operate with Yak in responding to such access request,
including the provision of information regarding the use and disclosure of such
Personal Information by Convenxia; (iii) to immediately notify Yak of any
complaints received or any notices of investigation or non-compliance from any
governmental or regulatory authority or agency related to the collection, use or
disclosure of Personal Information, and to co-operate with Yak and assist in any
such investigation; (iv) to amend any Personal Information upon Yak’s request;
and (v) to rectify any alleged breaches of Convenxia’s confidentiality and
protection of Personal Information obligations in the this Agreement. At the
close of the business relationship or upon Yak’s request, Convenxia shall cease
any and all use of the Personal Information and all copies thereof, and return
same to Yak or destroy same in a manner designated by Yak or otherwise agreed by
the parties and certify such return/destruction to Yak in the time frame
reasonably requested by Yak.

 

ARTICLE 8 - WARRANTIES AND COVENANTS OF CONVENXIA

 

8.01 Corporate Capacity of Convenxia

 

Convenxia represents, warrants and covenants to Yak that:

 

(1) Convenxia is a corporation duly incorporated, organized and subsisting under
the laws of the United Kingdom with corporate power to own its assets and to
carry on its business;

 

- 17 -



--------------------------------------------------------------------------------

(2) Convenxia has good and sufficient power, authority and right to enter into
and deliver this Agreement and all Statements of Work, and has and will have the
power, authority and right to transfer title to the Deliverables and the Yak
Store Software and the Intellectual Property Rights in and related thereto, and
to grant the licenses set out herein, to Yak free and clear of all liens,
charges and encumbrances;

 

(3) neither the entering into nor the delivery of this Agreement or any
Statement of Work, nor the carrying out of the obligations of Convenxia
hereunder, nor the transfer or granting of any rights or licenses to Yak
hereunder will result in a violation of: (i) any of the provisions of the
constating documents or by-laws of Convenxia; (ii) any agreement or other
instrument to which Convenxia or any of its Affiliates is a party or is bound;
or (iii) any applicable law or regulation; and

 

(4) this Agreement constitutes a valid, binding and legally enforceable
obligation of Convenxia in accordance with its terms.

 

8.02 Warranty Related to Deliverables

 

In addition to any representation, warranty and covenant set out herein or in a
Statement of Work, Convenxia represents, warrants and covenants to Yak that the
Deliverables created, developed or delivered under the Statement of Work will,
upon delivery and during the Warranty Period, (i) meet and comply with the
Specifications therefor and be free of all Deficiencies, (ii) be fit the
purposes of Yak made known to Convenxia, and (iii) operate compatibly and
efficiently with the rest of the Yak Solution and in accordance with any agreed
to performance standards on the Systems specified therefore in any Statement of
Work or otherwise recommended by Convenxia.

 

8.03 Warranty on Other Software

 

(1) Convenxia represents, warrants and covenants to Yak that any component of
the Yak Solution, which is used in connection with any Deliverable will, upon
delivery and during the Warranty Period for the applicable Deliverable, (i) meet
with and comply with the Specifications therefore and be free of all
Deficiencies; (ii) operate compatibly and efficiently and in accordance with any
agreed to performance standards with the Deliverables and with the Systems
specified therefore in any Statement of Work or otherwise recommended by
Convenxia.

 

(2) Without limiting the generality of Section 8.03(1), Convenxia represents,
warrants and covenants to Yak that all components of the Yak Solution are also
warranted from the date of delivery thereof and during a period six (6) months
from first use in production by Yak or the Acceptance Date of the Deliverables
with which the component is used, whichever is the later, to (i) meet with and
comply with the Specifications therefore and be free of all Deficiencies; (ii)
operate compatibly and efficiently and in accordance with any agreed to
performance standards and with all other components of the Yak Solution and with
the Systems specified therefore in any Statement of Work or otherwise
recommended by Convenxia.

 

8.04 Warranty for Services

 

Convenxia shall render all Services honestly and in good faith and with the
highest possible degree of professionalism, care, skill, diligence and
responsiveness and in any case no less than with a reasonable degree of care,
skill, diligence and responsiveness consistent with industry standards.

 

- 18 -



--------------------------------------------------------------------------------

Convenxia will also cause its obligations hereunder to be performed by fully
trained, qualified and competent personnel who have the appropriate skills and
experience to perform the duties assigned to them.

 

8.05 Compliance with Law

 

Convenxia represents, warrants and covenants to Yak that it will provide all
Services in compliance with all applicable laws and regulations.

 

8.06 Warranties Regarding Intellectual Property

 

Convenxia represents, warrants and covenants that:

 

(1) the Licensed Software, Yak Store Software and Deliverables will be free and
clear of all liens, charges, mortgages, security interests, encumbrances,
obligations and interests of third persons and Yak shall have quiet enjoyment
thereof;

 

(2) the Licensed Software, Yak Store Software and Deliverables are and will be
original works created only by Convenxia and Convenxia Advisors and Convenxia
has procured all consents, licenses, assignments and permissions required in
order to enable to fully grant the Intellectual Property Rights and license
rights to Yak including the consent from Convenxia Holdings Limited, a copy of
which consent is attached hereto as Schedule C;

 

(3) the Licensed Software, Yak Store Software and Deliverables do not contain
and will not contain material which could expose Yak or any licensee or
Affiliate or customer to any civil or criminal proceedings;

 

(4) the Licensed Software, Yak Store Software and Deliverables do not contain or
embody and will not be based upon or derived from any Software, or other
intellectual property owned by or proprietary to any third person (other than
Convenxia Holdings Limited) except for any Third Party Software identified in a
Statement of Work which Convenxia has been authorized to use without further
payment or restriction;

 

(5) the Licensed Software, Yak Store Software, and Deliverables and their use by
Yak, its licensees, Affiliates and third persons will not infringe or
contributorily infringe upon, or violate or involve a misappropriation of an
Intellectual Property Right, contractual right or moral right of any third
person;

 

(6) Convenxia has not received any notice from and is not aware of any claim of
any third person alleging that all or any part of the Licensed Software, Yak
Store Software or any Deliverable or the development thereof or its use does or
will infringe or contributorily infringe upon or violate or involve a
misappropriation of an Intellectual Property Right, contractual right, or moral
right of any person;

 

(7) Convenxia has not done or omitted to do nor will hereafter do or omit to do
any act or thing whatsoever whereby the present or future Intellectual Property
Rights in the Licensed Software, Yak Store Software or Deliverables may be
invalidated, encumbered, or otherwise prejudicially affected in favour or any
third person; and

 

- 19 -



--------------------------------------------------------------------------------

(8) Convenxia has not and will not grant or purport to grant any other right,
title or interest in the Licensed Software, Yak Store Software or Deliverables
inconsistent with the rights granted to Yak hereunder.

 

8.07 Use of Open Source Materials

 

Convenxia represents, warrants and covenants that (i) Schedule F and the
Statements of Work list all Open Source Materials that have been or will be used
in developing the Yak Solution and describe the manner in which the Open Source
Materials are or will be used, (ii) no Open Source Materials have or will be
incorporated into, or combined with the Yak Solution except as described in
Schedule F or a Statement of Work, (iii) no Open Source Materials have or will
be distributed by Convenxia or its Affiliates or any third party in conjunction
with the Yak Solution except as described in Schedule F or a Statement of Work,
(iv) it has and will not do any act in relation to Open Source Materials that
create, or purport to create, obligations for Yak to grant, or purport to grant,
to any third party, any rights or immunities under the Yak Solution (including
using any Open Source Materials that require, as a condition of use,
modification or distribution of such Open Source Materials that other Software
incorporated into, derived from or distributed with such Open Source Materials
be (a) disclosed or distributed in Source Code form, (b) be licensed for the
purpose of making Improvements or Derivative Works, or (c) be redistributable at
no charge) and (v) no part of the Yak Solution (other than the Complete Office
Software) is subject to the terms of any license governing any Open Source
Materials.

 

8.08 Use of Third party Tools

 

Convenxia represents, warrants and covenants that Schedule G lists all Third
Party Tools that have been or will be used in developing the Yak Solution.
Nothing herein grants to Yak any license to use any of the Third Party Tools set
out in Schedule “G”, unless expressly set out herein or in any Statement of
Work.

 

8.09 Correction of Deficiencies

 

Convenxia agrees to diligently remedy all breaches of the warranties set out in
this Article 8 and to use its best efforts to correct all Deficiencies known to
it or brought to its attention by Yak prior to the Acceptance Date and during
the Warranty Period, provided that Convenxia shall not be obligated to correct
Deficiencies which are caused by Improvements made to Deliverables or other
components of the Yak Solution by Yak without the approval of Convenxia, all in
accordance with the Escalation and Resolution Process to which Convenxia shall
comply with.

 

8.10 Warranty Disclaimer

 

The warranties of Convenxia contained in this Agreement are in lieu of all other
warranties express or implied, including, but not limited to, implied warranties
of merchantable quality and fitness for a particular purpose and those arising
by statute or otherwise in law or from a course of dealing or usage of trade.

 

8.11 Public Liability Insurance

 

Convenxia shall maintain comprehensive policies of public liability and property
damage insurance, which will insure Convenxia for all sums Convenxia may become
obligated to pay as damages

 

- 20 -



--------------------------------------------------------------------------------

because of injury to persons, damage to or destruction of property, or both,
which are caused in the course of carrying out any of its obligations under this
Agreement, with limits of not less than one million dollars ($1,000,000)
inclusive per occurrence and Yak shall be a named insured under such policies.
Upon request by Yak, Convenxia shall provide Yak with proof of the insurance
specified in this Section within five (5) Business Days of the request.

 

8.12 Facilities Security Procedures

 

Convenxia shall, at the Service Location, implement the security procedures set
out in the applicable Statement of Work.

 

8.13 Conduct of Advisors

 

Yak and Convenxia shall ensure that their respective Advisors, while at a
Service Location of the other, shall comply with reasonable requests, rules and
regulations in effect regarding personal and professional conduct (including the
wearing of business attire, identification badges or adhering to general
security procedures) generally applicable to such work location; and otherwise
conduct themselves in a businesslike manner.

 

ARTICLE 9 - MAINTENANCE SERVICES

 

9.01 Maintenance Services

 

Upon the request of Yak, Convenxia will provide Yak with maintenance services
(the “Maintenance Services”) after the expiration of the Warranty Period under
each Statement of Work. The Maintenance Services shall consist of any and all
services necessary to correct Deficiencies in the Deliverables, and in the other
components of the Yak Solution known to it or brought to its attention by Yak.
The Maintenance Services will be provided in accordance with the Escalation and
Resolution Process to which Convenxia shall comply with.

 

9.02 Improvements

 

Upon request by Yak, Convenxia agrees to develop Improvements to the
Deliverables and the other component of the Yak Solution. The process set out in
Article 4 (Change Orders) shall be followed with respect to the request for
Improvements.

 

9.03 Payment for Maintenance Services

 

Unless otherwise agreed by the parties, Yak agrees to pay Convenxia for
providing Maintenance Services and for developing Improvements in accordance
with the Time and Material Rates.

 

- 21 -



--------------------------------------------------------------------------------

ARTICLE 10 - TRAINING SERVICES

 

10.01 Training

 

Convenxia shall provide Yak and persons designated by Yak with training and
support for the Deliverables, and the other component of the Yak Solution. The
amount of such training and support will be as set out in the Statement of Work
or otherwise agreed to in writing by the parties. Unless otherwise agreed in a
Statement of Work, Convenxia will be compensated for providing training and
support services at the Time and Material Rates.

 

ARTICLE 11 - CONTRACT MANAGEMENT

 

11.01 Yak Manager

 

Following the execution of this Agreement by the parties, Yak shall, in
consultation with Convenxia, appoint the Yak Manager and shall give notice to
Convenxia of the name, address, telephone, fax number and e-mail address of such
individual. Except as disclosed in writing to Convenxia, the Yak Manager shall
have the power to bind Yak under this Agreement.

 

11.02 Convenxia Manager

 

Following the execution of this Agreement by the parties, Convenxia shall, in
consultation with Yak, appoint the Convenxia Manager, and shall give notice to
Yak of the name, address telephone, fax number and e-mail address of the
Convenxia Manager. The Convenxia Manager shall have the power to bind Convenxia
under this Agreement.

 

ARTICLE 12 - INDEMNITIES

 

12.01 Cross Indemnity

 

Each party (the “Indemnitor”) will indemnify, hold harmless and defend the other
party and the other party’s Affiliates and their directors, officers and
employees and agents (the “Indemnitee”) from and against any and all claims,
suits or proceedings (i) in respect of loss of, damage to, or destruction of any
real or tangible personal property of the Indemnitee caused by any fault, act or
omission of the Indemnitor; and (ii) in respect of the bodily injury, including
death, of any agent, employee, Advisor of the Indemnitee caused by any fault,
act or omission of the Indemnitor; and all associated costs and expenses
(including reasonable legal fees disbursements and costs) suffered or incurred
by the Indemnitee as a result of any such claim, suit or proceeding.

 

12.02 Intellectual Property Right Indemnity

 

Convenxia will indemnify, defend and otherwise hold harmless Yak, its Affiliates
and their officers, directors, employees and agents (a “Yak Indemnitee”) in
respect of all costs, expenses, losses, damages or liabilities (including legal
fees, disbursements and costs) arising from a claim, suit or

 

- 22 -



--------------------------------------------------------------------------------

proceeding made against a Yak Indemnitee which is based on an allegation or
claim that a Deliverable, Licensed Software, or Yak Store Software or the use
thereof infringes, contributorily infringes, or induces an infringement, of an
Intellectual Property Right or moral right of any third person. If in any such
suit or proceeding, a court decides that any of the aforesaid intellectual
property or the use thereof, or any part thereof, infringes, contributorily
infringes or induces an infringement, of an Intellectual Property Right or moral
right of a third person, or enjoins a Yak Indemnitee from the use of same, or
any part thereof, Convenxia will, upon receiving the consent of Yak, at its own
expense, either procure for Yak the right to continue using the Deliverable,
Licensed Software, or Yak Store Software, as the case may be, or the part
affected, or replace it with a non-infringing substitute having at least equal
quality and performance capabilities.

 

12.03 Conduct of Proceedings

 

An Indemnitee party intending to seek indemnification under Section 12.01 or
12.02 shall promptly notify the Indemnitor of the claim or claims to which the
obligations of indemnification shall apply. The Indemnitor shall be given the
opportunity to lead the defense or settlement of such claim or claims upon
acknowledging in writing that it is prepared to fulfil its obligations under
this Article 12. Otherwise, the Indemnitor will only be entitled to participate
in the defense or settlement of such action or proceeding. The Indemnitee shall
not settle any action or proceeding without the consent of the Indemnitor, which
consent shall not be unreasonably withheld.

 

12.04 Survival of Representations, Warranties and Covenants

 

The representations, warranties, indemnities and covenants of Convenxia and Yak
set forth herein shall survive the Acceptance Date herein provided for in
accordance with the terms of the representations, warranties and covenants.

 

ARTICLE 13 - DISPUTE RESOLUTION

 

13.01 Dispute Resolution

 

(1) In the event of any dispute or disagreement between the parties with respect
to: (i) the interpretation of any provision of this Agreement, (ii) the
performance of either party under this Agreement, or (iii) any other matter that
is in dispute between the parties related to this Agreement, upon the written
request of either party, the senior management of each party in question will
meet for the purpose of resolving such dispute.

 

(2) The parties agree to discuss the problem and negotiate in good faith without
the necessity of any formal proceedings related thereto. No formal proceedings
for the resolution of such dispute may be commenced until one party concludes in
good faith that the applicable resolution through continued negotiation of the
matter in issue does not appear likely.

 

13.02 Arbitration

 

(1) The parties further agree that all disputes hereunder which cannot be
settled pursuant to Section 13.01 (any such dispute is referred to here as a
“Dispute “) will be settled by final and binding arbitration conducted in
accordance with the Ontario International Commercial Arbitration Act, as amended
from time to time.

 

- 23 -



--------------------------------------------------------------------------------

(2) The parties agree that the expeditious resolution of any dispute arbitrated
under this section is of paramount importance.

 

(3) If any party (the “Applicant”) wishes to have a Dispute arbitrated, the
Applicant shall provide written notice to the other party (the “Respondent”)
specifying the particulars of the Dispute within five (5) Business Days of the
Applicant’s decision to have the Dispute arbitrated. (the “Arbitration Notice”).

 

(4) Within five (5) Business Days of the receipt of the Arbitration Notice by
the Respondent, the parties will select a single arbitrator to hear and
determine the Dispute. If the parties cannot agree on a single arbitrator, a
three person arbitration panel shall be selected. The arbitration panel shall
consist of one arbitrator selected by each of the Applicant and Respondent
(within a further five (5) Business Days) and a third arbitrator to act as
chairperson, chosen by the other two arbitrators (within a further seven (7)
Business Days). No person may be selected as an arbitrator unless he or she is
independent of the Applicant and Respondent, is a judge or lawyer skilled in the
subject matter of the Dispute and is not directly or indirectly carrying on or
involved in a business being carried on in competition with the business of any
party.

 

(5) The parties agree that the determination of a form of discovery shall be
made within five (5) Business Days after the appointment of the single
arbitrator or the arbitration panel, as applicable. If the parties are unable to
agree on such form within the specified time period, within a further five (5)
Business Days, the single arbitrator or the arbitration panel, as applicable,
shall determine the form of discovery, including relevant time periods. Only if
the single arbitrator or the arbitration panel, as applicable, determine that
discovery is inappropriate in the circumstances, shall there be no discovery.
Discovery shall commence within ten (10) Business Days after the form of
discovery has been determined. If there is no discovery, the arbitration shall
commence within fifteen (15) Business Days after the appointment of the
arbitration panel. Notwithstanding the foregoing, each of the parties to the
arbitration shall be entitled to production by the other party of documents
relevant to the issues in the arbitration.

 

(6) The arbitration panel shall not limit, expand or modify the terms of this
Agreement nor award damages in excess of compensatory damages permitted under
this Agreement, and each party waives any claim to such excess damages. The
arbitration panel shall not have the right to award any damages in excess of
damages that could lawfully be awarded by a court of competent jurisdiction
inclusive of interest in accordance with the Courts of Justice Act, 1990
(Ontario). The decision of the arbitration panel shall be made by a majority
vote or by the sole arbitrator, as the case may be. In the event of the failure
of the arbitration panel to reach a majority decision, the decision of the
chairperson shall constitute the decision of the arbitration panel.

 

(7) The entire arbitration shall not exceed sixty (60) Business Days from the
date on which the arbitration panel is constituted under clause (4) above,
unless otherwise agreed to by the parties. The single arbitrator or the
arbitration panel, as applicable, shall render a decision within twenty (20)
Business Days of the completion of the arbitration. The arbitration panel shall
issue a written decision containing findings and conclusions on all significant
issues. The arbitration panel shall have the right to award legal

 

- 24 -



--------------------------------------------------------------------------------

fees and arbitration costs to the prevailing party as deemed equitable. The
venue for the arbitration shall be in the Greater Toronto Area unless otherwise
agreed to by the parties in writing. The arbitration shall be in private and
shall be conducted in English.

 

(8) Judgement upon the award rendered in any such arbitration may be entered in
any court having jurisdiction thereof, or application may be made to such court
for a judicial acceptance of the award and enforcement thereof, as the law of
such jurisdiction may require or allow. The arbitration panel shall have the
authority to consolidate any arbitration proceedings hereunder with another
arbitration proceeding where it appears to the arbitration panel that there are
common questions of law or fact, the relief claimed in the two proceedings
arises out of the same transaction or occurrence or series of transactions or
occurrences, or make an order that the proceedings be heard at the same time or
one immediately after the other, and give such directions as are just to avoid
unnecessary costs or delay.

 

(9) All documents, reports, exhibits and information disclosed by either party
or its experts in the arbitration shall be treated by the other party and the
arbitrator(s) as confidential and shall not be used for any purpose other than
the arbitration. The arbitration award and the reasons therefor shall be treated
by both parties and the arbitrator(s) as confidential and shall not be used for
any purpose other than the arbitration.

 

(10) The arbitration panel shall have the right to make any interim,
interlocutory or mandatory order or terms and conditions as seems just.

 

(11) The award shall be final and binding on the parties to the Dispute and
shall not be subject to any appeal.

 

13.03 Disputed Payments

 

In the event of a dispute between Convenxia and Yak with respect to any amounts
that Convenxia claims are owing to it hereunder, Yak will pay to Convenxia all
amounts which are not in dispute, and may suspend payment of all amounts that
are the subject of the dispute pending resolution of the dispute pursuant to the
procedures described in Article 13. Convenxia shall continue to perform all
Services until such resolution.

 

ARTICLE 14 - TERM AND TERMINATION

 

14.01 Term

 

(1) The term of this Agreement will commence upon the Effective Date and will
continue until July 15, 2015. The term of this Agreement shall be automatically
renewed for successive one year terms, on the same terms and conditions as
contained herein, provided that any party shall be entitled to give written
notice to the other that the terms shall not be renewed, at least six months
prior to the expiration of the current term.

 

(2) Upon expiry of the term of this Agreement, each Statement of Work existing
between the parties at such time will continue in full force and effect until
the expiry of the term of such Statement of Work.

 

- 25 -



--------------------------------------------------------------------------------

14.02 Termination on Reasonable Notice

 

(1) Yak may terminate this Agreement or any Statement of Work, with or without
cause and liability, at any time by giving Convenxia six (6) months notice in
writing of a termination of this Agreement or thirty (30) days notice in writing
of the termination of any Statement of Work. Statements of Work entered into
prior to the termination of this Agreement pursuant to this Section 14.02(1)
shall survive until the expiration or termination of such Statement of Work. Yak
will upon a termination of this Agreement or any Statement of Work pursuant to
this Section 14.02 pay Convenxia for the Services performed under this Agreement
or the Statement of Work, as the case may be, up to the date of the termination
specified in the notice in accordance with the payment provisions of the Payment
Schedule.

 

(2) Yak may also terminate this agreement in the event the Joint Venture
Agreement is terminated, effective as of the effective date of the termination
of the Joint Venture Agreement.

 

14.03 Termination of Statement of Work for Default

 

In the event that either party materially or repeatedly defaults in the
performance of any its duties or obligations under any Statement of Work or this
Agreement, which default is not substantially cured within thirty (30) days
after written notice is given to the defaulting party specifying the default,
or, with respect to those defaults which cannot be reasonably cured within
thirty (30) days, if the defaulting party fails to proceed with all due
diligence to substantially cure the same, then the party not in default, may, by
giving written notice thereof to the defaulting party, terminate any Statement
of Work affected by the default or this Agreement as of the date specified in
such notice of termination.

 

14.04 Termination by Reason of Insolvency

 

Either party shall have the right to terminate this Agreement or any Statement
of Work by giving written notice to the other party, effective immediately, in
the event the other becomes insolvent or bankrupt, or reorganizes its business
under or takes advantage of as a debtor any bankruptcy or insolvency laws or
shall take steps or have steps taken against it for the winding up or
liquidation of its corporate existence, or shall have a receiver, trustee,
liquidator, or other officer appointed for its property and such receiver,
trustee, liquidator or other officer is not removed within thirty (30) days of
its appointment.

 

14.05 Termination Assistance

 

(1) Upon the expiration or termination of a Statement of Work Convenxia will
co-operate with Yak, to effect transition of the Services to one or more third
party service providers provided all undisputed payments are timely made to
Convenxia. The parties will use all reasonable efforts to allow Yak to
accomplish the transfer or assumption of the Services as soon as reasonably
practicable after the termination date, provided that the termination assistance
period will end not less than three (3) months and not more than six (6) months
after the termination date, or as otherwise agreed in writing by the parties
(the “Transition Period”).

 

(2) In order to facilitate the transition of the Services, the parties shall, in
good faith and with all reasonable diligence, develop a transition plan (the
“Transition Plan”). The Transition Plan will address issues such as the sharing
of information and documentation, details of transfer of Systems, modifications
to the Services or Fees during the Transition Period, and the responsibilities
of each of the parties related thereto.

 

- 26 -



--------------------------------------------------------------------------------

(3) During the Transition Period Yak will continue to pay the Fees for Services
received. It will also pay for the termination assistance at the Time and
Material Rates. Invoices for Services during the Transition Period will be
rendered monthly in arrears and shall be paid within thirty (30) days of receipt
of same.

 

14.06 Return of Property

 

On the Acceptance Date of each Deliverable, and in the event this Agreement or
any Statement of Work is terminated for any reason, Convenxia agrees forthwith
to return to Yak all Yak Confidential Information, books, documents, records and
other property belonging to Yak or for which Yak is liable to others, which are
in the possession, charge, control or custody of Convenxia.

 

14.07 Survival

 

The parties hereto agree that the provisions hereof requiring performance or
fulfilment after the expiry or earlier termination of this Agreement or any
Statement of Work shall survive such expiry or earlier termination. The
provisions of Articles 6, 7, 9 (for a period of one year following termination),
12 and 13, and Sections 3.01, 5.06, 8.02, 8.03, 8.06, 8.07, 14.05, 14.06, 15.03,
and 15.06 shall survive the termination of this Agreement or any Statement of
Work for any reason.

 

14.08 Rights and Remedies

 

All rights and remedies of either party under this Agreement shall be cumulative
and may be exercised singularly or concurrently.

 

ARTICLE 15 - GENERAL

 

15.01 Independent Contractors

 

The relationship between the parties constituted by this Agreement is intended
and is to be construed as of that of independent contracting parties only and
not that of partnership, joint venture, agency or any other association
whatsoever. Nothing whatsoever contained herein shall constitute either party as
having the authority to bind the other in any manner whatsoever, and nothing
whatsoever contained herein shall give or is intended to give any rights of any
kind to any third party.

 

15.02 Time of the Essence

 

Time shall be of the essence of this Agreement and all Statement of Works

 

15.03 Assignment

 

Convenxia may not assign this Agreement or any of Convenxia’s rights, benefits
or obligations hereunder (other than the right to receive payment), without the
prior written consent of Yak. This

 

- 27 -



--------------------------------------------------------------------------------

Agreement and all of the rights, benefits and obligations of Yak hereunder may
be assigned without the prior written consent of Convenxia. This Agreement shall
enure to the benefit of and be binding upon the respective successors and
permitted assigns of the parties hereto.

 

15.04 Force Majeure

 

If the performance of this Agreement, or of any obligation hereunder, is
interfered with by fire, explosion, an act of God, war, revolution, civil
commotion or an act of public enemies, then the party affected will be excused
from performance on a day-to-by basis to the extent of such interference and the
other party will likewise be excused from performance of its obligations on a
day-to-day basis to the extent such party’s obligations relate to the
performance so interfered with, provided that the party so affected uses
reasonable efforts to remove such causes of non-performance and provided
performance is not delayed by more than two (2) months.

 

15.05 Amendments and Waiver

 

No modification of or amendment to this Agreement shall be valid or binding
unless set forth in writing and duly executed by the parties hereto and no
waiver of any breach of any term or provision of this Agreement shall be
effective or binding unless made in writing and signed by the party purporting
to give the same and, unless otherwise provided, shall be limited to the
specific breach waived.

 

15.06 Notices

 

Any demand, notice or other communication to be given in connection with this
Agreement shall be given in writing and shall be given by personal delivery or
by electronic means of communication addressed to the recipient as follows:

 

To:

  Yak Communications (Canada) Inc.    

55 Town Centre

Suite 610

Scarborough, ON M1P 4X4

Canada

Attention:

  Charles Zwebner

Phone:

  (416) 296-7111

Facsimile No:

  (416) 279-1372

To:

  Convenxia Limited

Attention:

 

Orchard Lea, Winkfield Lane, Winkfield,

Berkshire, SL4 4RU, United Kingdom

Phone:

  44-1344-887-603

Facsimile No:

  44-1344-887-604

 

- 28 -



--------------------------------------------------------------------------------

or to such other address, individual or electronic communication number as may
be designated by notice given by either party to the other. Any demand, notice
or other communication given by personal delivery shall be conclusively deemed
to have been given on the day of actual delivery thereof and, if given by
electronic communication, on the day of transmittal thereof if given during the
normal business hours of the recipient and on the Business Day during the
Business Hours of the recipient and on the Business Day during which such
Business Hours next occur if not given during such hours on any day.

 

15.07 Severability

 

If a court or other lawful authority of competent jurisdiction declares any
provision, Article or Section of this Agreement invalid, illegal or
unenforceable, this Agreement will continue in full force and effect with
respect to all other provisions, Articles and Sections and all rights and
remedies accrued under such other provisions, Articles and Sections will survive
any such declaration.

 

15.08 Governing Law

 

This Agreement shall be governed by and construed in accordance with the laws of
the Province of Ontario and the laws of Canada applicable therein. Any legal
proceedings relating to the subject matter of this Agreement shall be submitted
to the exclusive jurisdiction of the courts located in the Province of Ontario
and the parties hereby attorn to the jurisdiction of such courts. Service of
process in any proceeding may be undertaken by giving notice to the respective
party in the manner prescribed by this Agreement.

 

15.09 Entire Agreement

 

This Agreement and all Statement of Works constitute the entire agreement
between the parties hereto with respect to the subject matter hereof and cancels
and supersedes any prior understandings and agreements between the parties
hereto with respect thereto. There are no representations, warranties, terms,
conditions, undertakings or collateral agreements, express, implied or
statutory, between the parties other than as expressly set forth in this
Agreement.

 

IN WITNESS WHEREOF the parties have executed this Agreement on the day first set
out above.

 

YAK COMMUNICATIONS (CANADA) INC.

By:

 

/s/ Charles Zwebner

--------------------------------------------------------------------------------

CONVENXIA LIMITED

By:

 

/s/ Raymond Cheng

--------------------------------------------------------------------------------

 

- 29 -



--------------------------------------------------------------------------------

SCHEDULE “A”

 

SAMPLE STATEMENT OF WORK

 

Yak Communications (Canada) Inc.

55 Town Centre, Suite 610

Scarborough, Ontario, M1P 4X4

Canada

(“Yak”)

 

Statement of Work No. !

 

This Statement of Work is made pursuant to a Professional Services Agreement
between Yak and Convenxia Limited (“Convenxia”) made as of the • day of • , 200•
(the “Agreement”). All of the provisions of the Agreement are incorporated into
this Statement of Work. In addition, the following provisions shall be
applicable to this Statement of Work.

 

1. Term: The Effective Date of this Statement of Work is the • day of • , •.

 

2. Services: The Services to be provided under this Statement of Work are the
following:

 

[Insert here the Software to be developed and the Services to be provided]

 

3. Deliverables: The following are the Deliverables to be developed and
delivered under this Statement of Work:

 

[Insert here items to be delivered]

 

4. The Deliverables will be developed and delivered in accordance with the
following milestones (the “Implementation Schedule”):

 

[Insert here the milestones to be completed and the dates for completion of each
milestone in the project]

 

5. Fees: The fees for the project will be the following:

 

[Insert here the applicable charges]

 

6. Yak will pay for the services under this Statement of Work on the
accomplishment of the following milestones (the “Payment Schedule”):

 

[Insert here the milestones upon which payments will be made and the amount to
be paid on the accomplishment of each milestone]

 

7. Personnel: The personnel to be assigned to the Project are:

 



--------------------------------------------------------------------------------

8. Specifications: The following are the Specifications for the Deliverables:

 

• [insert here any Specification for the Deliverables]

 

9. Documentation: The following Documentation will be delivered pursuant to this
Statement of Work:

 

• [insert a list of Documents to be provided together with any standards
governing the Documentation.]

 

10. The following acceptance tests, acceptance test criteria and testing
methodologies will be used to test the Deliverables:

 

• [insert a description of the Testing Methods.]

 

11. The following are the Convenxia Systems to be acquired by Convenxia. •

 

12. The following are the Yak Systems to be made available by Yak to enable
Convenxia to provide the Services: •

 

13. Sub-subcontracting: Convenxia may subcontract the following services to the
following subcontractors:

 

14. The following are the Maintenance Services to be provided in conjunction
with the Deliverables:

 

• [insert these processes here]

 

15. The following are the response time and escalation processes for Maintenance
Services to be provided:

 

• [insert these processes here]

 

16. The following are the Training and Support services to be provided: •

 

17. Implementation Consents: Each party will be responsible for obtaining the
following Implementation Consents:

 

YAK   CONVENXIA

 

[insert here any specific provisions not dealt with above or in the Agreement]

 

18. The following are the Open Source Materials that are used in or as part of,
or that are linked to the Deliverables:

 

[Describe here the Open Source Materials that are used in or as part of the
Deliverables and an description as to how they are used]

 

- 2 -



--------------------------------------------------------------------------------

19. The following are the Third Party Tools that have been used to develop or
operate the Yak Solution or which are linked to the Yak Solution to enable same
to operate as intended:

 

[Describe here the Third Party Tools and an description of how they are used]

 

20. Capitalized terms in this Statement of Work shall have the meanings ascribed
to them in the Software Development Agreement.

 

21. This Statement of Work and the Agreement constitute the entire agreement
between the parties hereto with respect to the subject matter hereof and cancels
and supersedes any prior understandings and agreements between the parties
hereto with respect thereto. There are no provisions or collateral agreements
express, implied or statutory, between the parties other than as expressly set
forth in this Statement of Work and the Agreement.

 

In Witness Whereof the parties have executed this Statement of Work as of the •
day of     •     , • .

 

YAK COMMUNICATION INC.    CONVENXIA LIMITED

Per:

  

Per:

 

- 3 -



--------------------------------------------------------------------------------

SCHEDULE “B”

 

CONVEYANCE TO YAK STORE SOFTWARE

 

THIS AGREEMENT made as of the 7th day of April, 2004.

 

BETWEEN:

 

CONVENXIA LIMITED, a corporation under the laws of the United Kingdom

 

(hereinafter referred to as “Convenxia”)

 

and

 

CONVENXIA HOLDINGS LIMITED., a corporation under the laws of the United Kingdom

 

(hereinafter referred to as “CHL”)

 

(Convenxia and CHL are jointly referred to as “Seller”)

 

and

 

YAK COMMUNICATIONS (CANADA), INC., a corporation incorporated under the laws of
the Province of Ontario, Canada

 

(hereinafter referred to as “Buyer”)

 

WHEREAS Convenxia has agreed to sell, assign and convey to the Buyer the
software known as the “Yak Store Software”, which software is more particularly
described in Schedule A (the “Software”);

 

AND WHEREAS CHL is the owner of the Software.

 

AND WHEREAS for valuable consideration paid to the Seller by the Buyer (the
receipt and sufficiency of which is hereby acknowledged) the Seller agrees to
transfer all of the right, title and interest in the Software to the Buyer.

 

NOW THEREFORE, the Seller hereby absolutely and irrevocably transfers, sells,
conveys, assigns (with full title guarantee under the UK Law of Property
(Miscellaneous Provision) Act 1994) and delivers onto the Buyer, its successors
and assigns, and the Buyer hereby acquires and accepts, all of the Seller’s
right, title and interest including copyright and other intellectual property
rights in all of the Software, to have and to hold such Software hereby
transferred, sold, conveyed, assigned and delivered and all right, title and
interest of the Seller thereto and therein unto and to the use of the Buyer, its
successors and assigns.



--------------------------------------------------------------------------------

1. The Seller hereby covenants, represents and warrants that the Buyer is now
rightfully and absolutely possessed of and entitled to the Software and has good
right, title and authority to assign, sell, transfer and convey such assets onto
the Buyer, its successors and assigns, according to the true intent and meaning
of these presents and that the Buyer shall immediately upon the execution and
delivery of these presents have possession of and may from time to time and in
all times hereafter peaceably and quietly have, hold, possess and enjoy the
Software and every part thereof to and for its own use and benefit without any
manner of hindrance, interruption, molestation, claim or demand whatsoever and
with good and marketable title thereto, free and clear and absolutely released
and discharged from and against all former and other bargains, sales, gifts,
grants, assignments, mortgages, pledges, security or other interests, adverse
claims, liens, charges and encumbrances of any nature or kind whatsoever.

 

2. The Seller further covenants and agrees with the Buyer, its successors and
assigns that it will from time to time and at all times hereinafter, upon every
reasonable request of the Buyer, its successors or assigns, make, do and execute
or cause or procure to be made, done and executed all such further acts, deeds,
assurances and other instruments as may be reasonably required by the Buyer, its
successors or assigns, whether for more effectually and completely vesting in
the Buyer, its successors or assigns, the Software hereby sold, assigned,
transferred or conveyed in accordance with terms hereof or for the purpose of
registration or otherwise.

 

3. The Seller on behalf of itself and its successors hereby appoints the
President and the Secretary for the time being of the Buyer and each of them, as
the attorneys and attorney of the Seller to do, sign and execute all acts,
deeds, assurances and other instruments which in the discretion of the said
attorneys or attorney may be necessary or desirable for the purpose of vesting
in the Buyer, its successors or assigns, the Software hereby sold, assigned,
transferred and conveyed by the Seller. Such power of attorney, being coupled
with an interest shall not be revoked by the dissolution, surrender of charter,
winding up, bankruptcy or insolvency of the Buyer or the Seller and may be
exercised in the name and on behalf of the successors and assigns of the Seller.

 

4. To the extent that any of the Software to be transferred to the Buyer, or any
claim, right or benefit arising under or resulting from the Software
(collectively, the “Rights”) is not capable of being transferred without the
approval, consent or waiver of any third party, or if the transfer of a Right
would constitute a breach of any obligation under, or a violation of, any
applicable law unless the approval, consent or waiver of such third party is
obtained or an appropriate consent, licence or approval is obtained by the Buyer
prior to the transfer of such Rights, then, except as expressly otherwise
provided herein, and without limiting the rights and remedies of the Buyer
contained elsewhere herein, this Agreement shall not constitute an agreement to
transfer such Rights unless and until such approval, consent or waiver has been
obtained. Until all such Rights are transferred to the Buyer, the Seller shall:

 

  (a) maintain its existence and hold such Rights in trust as bare trustee for
the Buyer;

 

  (b) comply with the terms and provisions of such Rights as agent for the Buyer
for the Buyer’s benefit;

 

  (c) cooperate with the Buyer in any reasonable and lawful arrangements
designed to provide the benefits of such Rights to the Buyer; and

 

- 2 -



--------------------------------------------------------------------------------

  (d) enforce, at the request of the Buyer, any rights of the Seller arising
from such Rights against any third party, including the right to elect to
terminate any such Rights in accordance with the terms of such Rights upon the
written direction of the Buyer.

 

5. In order that the full value of the Rights may be realized for the benefit of
the Buyer, the Seller shall, at the request and under the direction of the
Buyer, in the name of the Seller or otherwise as the Buyer may specify, take all
such action and do or cause to be done all such things as are, in the opinion of
the Buyer, necessary or proper in order that the obligations of the Seller under
such Rights may be performed in such manner that the value of such Rights is
preserved and enures to the benefit of the Buyer, and that any moneys due and
payable and to become due and payable to the Buyer in and under the Rights are
received by the Buyer. The Seller shall promptly pay to the Buyer all moneys
collected by or paid to the Seller in respect of every such Right.

 

6. The Seller hereby assigns to the Buyer the benefit of all warranties,
guarantees, representations, service contracts or other agreements of any nature
whatsoever (“Warranties”) which the developers of the Software or any other
party may have made or given in respect of the Software or any part thereof; and
the Seller hereby irrevocably constitutes and appoints the Buyer or its agent,
in the name of and on behalf of the Seller, to make and enforce from time to
time any claim or claims under, arising out of or related to the Warranties. The
Buyer shall be entitled to use the name of the Seller in any such claim, action,
suit or proceeding and the Seller shall on request co-operate fully with the
Buyer and furnish promptly to the Buyer all assistance, evidence and information
required to facilitate the Buyer’s claim or claims aforesaid. The Buyer shall
only use the name of the Seller where reasonably necessary in any such claim,
action, suit or proceeding.

 

7. The rights and remedies conferred under this Agreement are not intended to be
exclusive of any other rights or remedies available to either the Buyer or
Seller in connection with the breach or failure of any of the covenants,
warranties, representations or other obligations of the other party given in
this Agreement, and nothing contained in this Agreement shall be construed in
any manner as restricting or derogating from any other such rights or remedies.

 

8. The parties hereto shall, with reasonable diligence, do all such things and
provide all such reasonable assurances as may be required to consummate the
transactions contemplated by this Agreement and each party shall provide such
further documents or instruments required by any other party as may be
reasonably necessary or desirable to effect the purpose of this Agreement and
carry out its provisions.

 

9. The provisions of this Agreement shall enure to the benefit of and be binding
upon the successors and assigns of the parties hereto.

 

10. This Agreement shall be construed in accordance with and governed by the
laws of the Province of Ontario and the laws of Canada in force in the Province
of Ontario.

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF this Agreement has been executed by the parties as of the
date first written above.

 

CONVENXIA LIMITED

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

    CONVENXIA HOLDINGS LIMITED

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

    YAK COMMUNICATIONS (CANADA) INC.

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

- 4 -



--------------------------------------------------------------------------------

Schedule A

 

The Yak Store Software

 

- 5 -



--------------------------------------------------------------------------------

SCHEDULE “C”

 

CONSENT AND PERFORMANCE GUARANTEE

 

OF CONVENXIA HOLDINGS LIMITED

 

  TO: Convenxia Limited

 

AND TO: Yak Communications (Canada) Inc.

 

WHEREAS Convenxia Limited (“Convenxia”) and Yak Communications (Canada) Inc.
(“Yak”) intend to enter into a Professional Services Agreement and related
Statements of Work and associated agreements, exhibits and schedules referred to
therein (the “Agreement”).

 

AND WHEREAS pursuant to an agreement between Convenxia and Convenxia Holdings
Limited (“CHL”), CHL is the owner of the copyright and other intellectual
property rights in computer software and other intellectual property developed
by Convenxia.

 

AND WHEREAS pursuant to the Agreement Convenxia has agreed to grant to Yak
license rights in and to the Licensed Software (as that term is used in the
Agreement) and to transfer and convey the copyright and other intellectual
property rights in and to the Deliverables and the Yak Store Software (as those
terms are used in the Agreement).

 

AND WHEREAS, CHL has agreed to guarantee performance by Convenxia of the
Agreement.

 

AND WHEREAS CHL will benefit from Convenxia entering into the Agreement and
associated contract documents with Yak.

 

NOW THEREFORE, for good and valuable consideration (the receipt and sufficiency
of which are hereby acknowledged) CHL hereby agrees as follows:

 

1. Capitalized terms not defined herein have the meanings given to them in the
Agreement.

 

2. CHL hereby consents to Convenxia entering into the Agreement with Yak.

 

3. Without limiting the generality of the foregoing, CHL consents to Convenxia
making the grants of licenses and the conveyance and transfer of rights to Yak
set out in or contemplated by the Agreement. To the extent necessary, CHL hereby
grants to Convenxia all necessary power, authority and right to enter into and
deliver the Agreement (including all Statements of Work and associated
agreements, exhibits and schedules) including the conveyance to the Yak Store
Software, and the Assignment and Waiver of Moral Rights contemplated by the
Agreement.

 

4. CHL represents, warrants and covenants to Yak that:

 

  (a) It has not and will not grant or purport to grant any other right, title
or interest in the Licensed Software, Yak Store Software or Deliverables
inconsistent with the rights granted to Yak under the Agreement;



--------------------------------------------------------------------------------

  (b) It will not do or omit to do any act or thing whereby the present or
future Intellectual Property Rights in the Licensed, Software Yak Store Software
or Deliverables may be invalidated, encumbered, or otherwise prejudicially
affected in favour of any third person; and

 

  (c) It will not do or omit to do anything which could result in the
termination or expiration of Yak’s right to use the Licensed Software.

 

  (d) It will be bound by the covenant set out in Section 6.08 of the Agreement.

 

5. CHL hereby unconditionally and irrevocably undertakes and agrees with and for
the benefit of Yak to cause the due and punctual performance and observance by
Convenxia (and its successors and assigns) of all of Convexia’s obligations
under the Agreement in accordance with the respective terms thereof, including
performance of all Services now or hereinafter constituting all or a part of
Services. The liability of CHL hereunder shall be absolute and unconditional and
shall not be affected by:

 

  (a) any lack of validity or enforceability of any agreement between Convexia
and Yak;

 

  (b) any change in the time, manner or place of or scope of the Services
undertaken pursuant to the Agreement or the failure on the part of Convexia to
carry out any of the Services under the Agreement;

 

  (c) the bankruptcy, winding-up, liquidation, dissolution or insolvency of
Convexia;

 

  (d) any lack or limitation of power, incapacity or disability on the part of
Convexia or of the directors or agents thereof or any other irregularity, defect
or informality on the part of Convexia in its provision of the Services to Yak;

 

  (e) change of name, objects, capital or constitution of CHL, Convexia or Yak,
and if Convexia shall amalgamate or merge with one or more other corporations,
this agreement shall continue to apply to the corporation continuing from the
amalgamation or merger; or

 

  (f) any other law, regulation or other circumstance which might otherwise
constitute a defence available to, or a discharge of, CHL in respect of any
obligation hereunder.

 

6. If any of the Services are not performed by Convexia for any reason
whatsoever, CHL will, as a separate and distinct obligation, carry out, or cause
to be carried out, such obligation and indemnify, defend and save harmless Yak
from and against all damages and losses resulting from the failure of Convexia
to perform the Services, provided that CHL receives written notice of the
failure of Convexia and provided that Yak makes a written demand under this
guarantee to CHL.

 

7. The liability of CHL hereunder shall not be released, discharged, limited or
in any way affected by anything done, suffered or permitted by Yak in relation
to the Agreement in connection with any duties or liabilities of Convexia to
Yak. Without limiting the generality of the foregoing and without releasing,
discharging, limiting or otherwise affecting in whole or in part CHL’s liability
hereunder, without obtaining the consent of or giving notice to CHL, Yak may
vary or change the

 

- 2 -



--------------------------------------------------------------------------------

Services in accordance with the Agreement and, without exonerating in whole or
in part Yak may grant time, renewals, extensions, indulgences, releases and
discharges to Convexia, and otherwise deal with Convexia as Yak may see fit.

 

8. Yak shall not be bound or obligated to exhaust its recourse against Convexia
or any other person or any security or collateral it may hold or take any other
action before being entitled to demand performance from CHL hereunder.

 

9. This agreement will ensure to the benefit of and be binding upon the
successors of CHL and Yak. This agreement may also be assigned by Yak to a third
party in connection with the assignment of the Agreement.

 

10. This agreement constitutes the entire agreement between CHL and Yak with
respect to the subject matter hereof and cancels and supersedes any prior
understandings and agreements between such parties with respect thereto. There
are no representations, warranties, terms, conditions, undertakings or
collateral agreements, express, implied or statutory, between the parties except
as expressly set forth herein. Yak shall not be bound by any representations or
promises made by Convexia to CHL and possession of this agreement by Yak shall
be conclusive evidence against CHL that this agreement was not delivered in
escrow or pursuant to any agreement that it should not be effective until any
condition precedent or subsequent has been complied with.

 

11. No amendment to this agreement will be valid or binding unless set forth in
writing and duly executed by CHL, Convenxia and Yak. No waiver of any breach of
any provision of this agreement will be effective or binding unless made in
writing and signed by the party purporting to give the same and, unless
otherwise provided in the written waiver, will be limited to the specific breach
waived.

 

12. If a court or other lawful authority of competent jurisdiction declares any
provision, Article or Section of this Consent invalid, illegal or unenforceable,
this agreement will continue in full force and effect with respect to all other
provisions, Articles and Sections and all rights and remedies accrued under such
other provisions, Articles and Sections will survive any such declaration.

 

13. This agreement shall be governed by and construed in accordance with the
laws of the Province of Ontario and the laws of Canada applicable therein. Any
legal proceedings relating to the subject matter of this agreement shall be
submitted to the exclusive jurisdiction of the courts located in the Province of
Ontario and the parties hereby attorn to the jurisdiction of such courts.
Service of process in any proceeding may be undertaken by giving notice to the
respective party in the manner prescribed by this agreement.

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF this indenture has been executed by the parties.

 

CONVENXIA LIMITED By:  

 

--------------------------------------------------------------------------------

Name:     Title:     CONVENXIA HOLDINGS LIMITED By:  

 

--------------------------------------------------------------------------------

Name:     Title:     YAK COMMUNICATIONS (CANADA) INC. By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

- 4 -



--------------------------------------------------------------------------------

SCHEDULE “D” - ASSIGNMENT AND WAIVER OF MORAL RIGHTS

 

ASSIGNMENT

 

TO: YAK COMMUNICATIONS (CANADA) INC. (“Yak”)

 

RE: Professional Services Agreement dated the • day of •, 200•, between
Convenxia Limited and Convenxia Holdings Limited, companies with their head
offices located at • (jointly “Convenxia”) and Yak, a company with a head office
at 55 Town Centre, Suite 610, Scarborough, Ontario, Canada M1P 4X4 (the
“Agreement”)

 

1. Definitions

 

Whenever used in this Assignment or any Schedule hereto, unless something in the
subject matter or context is inconsistent therewith, capitalized terms shall
have the respective meanings ascribed to them in the Agreement.

 

2. Assignment

 

In consideration of the payment of the sum of Two Dollars ($2.00) and other good
and valuable consideration (the adequacy and sufficiency of which are hereby
acknowledged) now paid by Yak to Convenxia, Convenxia, for itself, and for its
successors, assigns, and legal representatives hereby confirms that it has sold,
assigned, granted and transferred, and hereby sells, assigns, grants and
transfers unto Yak the Deliverables created, developed, generated, conceived,
authored, or produced under Statement of Work No. • a description of which is
contained in Exhibit A attached hereto to the Agreement and all of Convenxia’s
worldwide Intellectual Property Rights in and related to the said Deliverables,
and all rights to sue infringers and obtain relief including recover damages for
any past, present or future infringement of any Intellectual Property Right in
the said Deliverables.

 

3. Further Assurances

 

Convenxia shall, from time to time, at the request of Yak execute such further
assurances as Yak shall reasonably require.

 

4. Governing Law

 

This Assignment shall be governed by and construed in accordance with the laws
of the Provincial of Ontario.

 

5. Severability

 

If any provision of this Assignment is determined to be invalid or unenforceable
in whole or in part, such invalidity or unenforceability shall attach only to
such provision or part thereof and the remaining part of such provision and all
other provisions hereof shall continue in full force and effect.



--------------------------------------------------------------------------------

In Witness Whereof Convenxia has executed this Assignment on the •    day of ,
2004.

 

CONVENXIA LIMITED

By:

 

 

--------------------------------------------------------------------------------

CONVENXIA HOLDINGS LIMITED

By:

 

 

--------------------------------------------------------------------------------

 

- 2 -



--------------------------------------------------------------------------------

EXHIBIT A

 

DESCRIPTION OF DELIVERABLES



--------------------------------------------------------------------------------

WAIVER OF MORAL RIGHTS

 

TO: YAK COMMUNICATIONS (CANADA) INC. (“Yak”)

 

RE: Professional Services Agreement dated the · day of ·, 200·, between
Convenxia Limited (“Convenxia”) and Yak (the “Agreement”)

 

1. Definitions

 

Whenever used in this Waiver or any Schedule hereto, unless something in the
subject matter or context is inconsistent therewith, capitalized terms shall
have the respective meanings ascribed to them in the Software Development
Agreement.

 

2. Waiver of Moral Rights

 

In consideration of the sum of two dollars ($2.00) and other good and valuable
consideration (the adequacy and sufficiency of which are hereby acknowledged)
now paid by Yak to the undersigned, the undersigned hereby waives in favour of
Yak and Yak’s successors, assigns and licensees, all of the undersign’s moral
rights and droits de suite and rights of a similar nature in respect of the
Deliverables in each jurisdiction throughout the world, including without
limitation the moral rights prescribed by the Copyright Act of Canada, to the
full extent that such rights may be waived in each respective jurisdiction.

 

3. Further Assurances

 

The undersigned shall, from time to time, at the request of Yak execute such
further assurances as Yak shall reasonably require.

 

4. Governing Law

 

This Waiver shall be governed by and construed in accordance with the laws of
the Province of Ontario.

 

5. Severability

 

If any provision of this Waiver is determined to be invalid or unenforceable in
whole or in part, such invalidity or unenforceability shall attach only to such
provision or part thereof and the remaining part of such provision and all other
provisions hereof shall continue in full force and effect.

 

In Witness Whereof the undersigned has executed this Waiver on the •    day of
•        , 2004.

 

•

 

--------------------------------------------------------------------------------

(seal)



--------------------------------------------------------------------------------

SCHEDULE “E”

 

NON-DISCLOSURE AND PROPRIETARY RIGHTS AGREEMENT

 

THIS AGREEMENT made as of •     day,             , 200•;

 

BETWEEN:

 

•     (“•”) a duly incorporated company with its head office at • [or an
individual residing at • ]

 

(hereinafter referred to as “Recipient”)

 

and

 

YAK COMMUNICATIONS (CANADA) INC., a duly incorporated company with its head
office at 55 Town Centre, Suite 610, Scarborough, Ontario, M1P 4X4, Canada

 

(hereinafter referred to as “Yak”)

 

WHEREAS:

 

(1) Yak and Convenxia Limited (“Convenxia”) are parties to a Professional
Services Agreement dated the • day of •, 200• (the “Agreement”);

 

(2) The Recipient has been retained by Convenxia and may have access to Yak
Confidential Information the public disclosure of which may be highly
detrimental to the best interests of Yak and which may cause it irreparable
harm; and

 

(3) It is a condition of Yak’s permitting the Recipient to have access to the
Yak Confidential Information that the Recipient agrees to maintain the
confidentiality of the Confidential Information.



--------------------------------------------------------------------------------

THIS AGREEMENT WITNESSES that in consideration of the covenants and agreements
herein contained and the payment by Yak to the Recipient of the sum of TWO
DOLLARS ($2.00) and other good and valuable consideration (the receipt and
sufficiency of which is hereby acknowledged) the parties hereto agree as
follows:

 

ARTICLE 1- INTERPRETATION

 

1.01 Definitions

 

Whenever used in this Agreement or in any Recital herein, unless something in
the subject matter or context is inconsistent therewith, the following words and
terms shall have the respective meanings ascribed to them as follows:

 

  (a) “Computer Programs” includes source code listings in machine readable
form, object codes in machine readable form, and related material that would
enable a computer program to be produced, created, or compiled and includes
program files, data files, interfaces, routines, and computer related data;

 

  (b) “Documentation” means technical data and documentation, however recorded,
including computer listings and printouts, which (i) documents the design or
details of Computer Programs, (ii) explains the capabilities of Computer
Programs, or (iii) provides operating instructions for using Computer Programs
to obtain desired results from a computer and includes flow charts, designs
pseudo-code, algorithms, specifications, processes and formulae;

 

  (c) “Engagement” means the period of time during which the Recipient provides,
provided or carried out services for or on behalf of Convenxia in the creation
of Deliverables pursuant to the Agreement;

 

  (d) “Yak Confidential Information” means confidential, private, or secret
information regardless of form or method of the recording, if recorded, of or
relating to (i) the software, including software under development, and all
secrets, trade secrets, know-how, ideas and processes of and related to the
software, documentation and Statements of Work, (ii) information received by Yak
from third persons to whom Yak owes a duty of confidence, (iii) compilations of
data or information of Yak, (iv) proprietary and financial information of Yak,
including prices, sales information, terms of contracts with customers,
discounts, costs, the names of Yak’s suppliers and customers, (v) Yak’s business
methods and practices, (vi) any Computer Programs or Documentation or other
materials, whether tangible or intangible, provided to Convenxia pursuant to the
Agreement or any Statement of Work, and (vii) such information as Yak may from
time to time designate as being included in the expression “Yak Confidential
Information”, but does not include information that is in the public domain, or
information that falls into the public domain, unless such information falls
into the public domain by disclosure or other acts of Convenxia, or through the
fault of Convenxia;

 

  (e) “Improvements” means changes, modifications, improvements, enhancements,
additions to or derivative works based on the Deliverables created or developed
by Convenxia pursuant to this Agreement;

 

  (f) “Intellectual Property Rights” means all intellectual and industrial
property rights including all rights to copyrights, patents and inventions,
industrial designs, design rights, trade-marks, trade names, service marks and
similar rights, and rights in trade secrets and information of a confidential
nature, integrated circuit and topography rights and all other proprietary
rights.

 

- 2 -



--------------------------------------------------------------------------------

ARTICLE 2 - NON-DISCLOSURE

 

2.01 Non-Disclosure

 

The Recipient shall take all reasonable steps to maintain the confidentiality of
the Yak Confidential Information and without limiting the generality of the
foregoing the Recipient shall (i) (both during the continuance of the Engagement
of the Recipient and at any time thereafter) not disclose any of the Yak
Confidential Information to any person other than for Yak’s purposes without
Yak’s prior written consent, (ii) not use any such information for the
Recipient’s own purposes or for any purposes other than those of Yak, and (iii)
comply with the security procedures of Convenxia and Yak in and related to the
Deliverables.

 

2.02 Third Party Information

 

The Recipient shall not use, employ, or disclose to Yak or Convenxia for use in
any Project for Yak any confidential, secret, or private information of any
third person, which the Recipient is under a duty not to use, employ or
disclose.

 

2.03 Enforcement of Confidentiality Obligations

 

The Recipient confirms that all restrictions in this Agreement are reasonable
and valid and all defences to the strict enforcement thereof, including
enforcement by means of an interim or interlocutory injunction, by Yak are
waived by the Recipient.

 

ARTICLE 3 - INTELLECTUAL PROPERTY RIGHTS

 

3.01 Intellectual Property Rights

 

Yak shall be the exclusive owner of all Intellectual Property Rights in the
Deliverables created, developed, generated, authored, conceived, reduced to
practice, or produced by the Recipient, or created, developed, generated,
authored, conceived, reduced to practice, or produced by the Recipient jointly
or with the contribution or assistance of others, during or arising out of or in
the course of the Engagement of the Recipient. For greater certainty, the
Recipient assigns to Yak any and all Intellectual Property Rights that the
Recipient now has or may hereinafter acquire in the Deliverables.

 

3.02 Waiver of Moral Rights

 

The Recipient agrees to waive and hereby waives, any and all of the Recipient’s
moral rights and droits de suite and rights of a similar nature the Recipient
now or in the future may have in the Deliverables in each jurisdiction
throughout the world, including without limitation the moral rights prescribed
by the Copyright Act of Canada, to the full extent that such rights may be
waived in each

 

- 3 -



--------------------------------------------------------------------------------

respective jurisdiction in any work created during the course of the Engagement
(including existing works and works which may come into existence after the date
hereof). All works created, in whole or in part, by the Recipient may be
maintained, changed, modified, and/or adapted by Yak without the consent of the
Recipient. At the request of Yak, Recipient agrees to deliver to Yak a waiver of
moral rights in form and substance satisfactory to Yak signed by all authors of
any work created during the course of the Engagement.

 

3.03 Further Assurances

 

Yak shall have the exclusive right to file applications and obtain and maintain
protection and registrations for the Deliverables and Recipient shall co-operate
with Yak and provide all necessary assistance as may be reasonably required by
Yak for these purposes. The Recipient shall from time to time execute and
deliver all such further documents and instruments (including instruments of
conveyance and waivers of moral rights) and do all acts and things as Yak may,
at any time, reasonably require to effectively carry out or better evidence or
perfect the full intent and meaning of this Agreement.

 

ARTICLE 4 - GENERAL

 

4.01 Number

 

In this Agreement words importing the singular number only shall include the
plural and vice versa and words importing the masculine gender shall include the
feminine and neuter genders and vice versa and words importing persons shall
include individuals, partnerships, associations, trusts, unincorporated
organizations and corporations and vice versa.

 

4.02 Benefit of Agreement

 

This Agreement shall enure to the benefit of and be binding upon the heirs,
executors, administrators and legal personal representatives of the Recipient.

 

4.03 Amendments and Waivers

 

No amendment to this Agreement shall be valid or binding unless set forth in
writing and duly executed by both of the parties hereto. No waiver of any breach
of any provision of this Agreement shall be effective or binding unless made in
writing and signed by the party purporting to give the same and, unless
otherwise provided in the written waiver, shall be limited to the specific
breach waived.

 

4.04 Severability

 

If any provision of this Agreement is determined to be invalid or unenforceable
in whole or in part, such invalidity or unenforceability shall attach only to
such provision or part thereof and the remaining part of such provision and all
other provisions hereof shall continue in full force and effect.

 

- 4 -



--------------------------------------------------------------------------------

4.05 Governing Law

 

This Agreement shall be governed by and construed in accordance with the laws of
the Province of Ontario and the laws of the Canada applicable therein. Any legal
proceedings relating to the subject matter of this Agreement shall be submitted
to the exclusive jurisdiction of the courts located in the State of Ontario and
the parties hereby attorn to the jurisdiction of such courts. Service provided
in any proceeding may be undertaken by giving notice to the respective party in
the manner prescribed by this Agreement.

 

4.06 Entire Agreement

 

This Agreement constitutes the entire agreement between the parties with respect
to the subject matter hereof and cancels and supersedes any prior understandings
and agreements between the parties hereto with respect thereto.

 

4.07 Copy of Agreement

 

The Recipient hereby acknowledges receipt of a copy of this Agreement duly
signed by Yak.

 

IN WITNESS WHEREOF the parties have executed this Agreement.

 

SIGNED, SEALED AND DELIVERED

in the presence of:

  )     )     )     )

 

--------------------------------------------------------------------------------

(Recipient’s Name)

 

YAK COMMUNICATIONS (CANADA) INC.

By:

 

 

--------------------------------------------------------------------------------

 

- 5 -



--------------------------------------------------------------------------------

Schedule F and G - Open Source Materials and Third Party Tools

 

Components of the Yak Solution are intended to run using the Open Source
Materials that are referred to in each SOW attached to the Agreement. In all of
the components of the Yak Solution that are owned by Yak including all
Deliverables, the Yak Store Software, Yak Software, Yak Derivative Works where
Open Source Materials components have been used, the use has been such as to
conform to all appropriate licences and in such a manor so as not to create, or
purport to create, obligations for Yak to grant, or purport to grant, to any
third party, any rights or immunities that require that such materials be (a)
disclosed or distributed in Source Code form, (b) be licensed for the purpose of
making Improvements or Derivative Works, or (c) be redistributable at no charge.
Also no part of such components of the Yak Solution is subject to the terms of
any license governing any Open Source Materials.

 

Portions of The Yak Solution are intended to run on environments or in
conjunctions with Open Source Materials .The uses are described in SOWs attached
to the Agreement. In addition, the Yak conferencing software front end is built
on Struts an Open Source web frame work. Struts has enabled Convenxia to reduce
the effort required to build a robust user interface without the need for run
time licensing. All the above Convenxia code uses either Apache or Tomcat web
servers running on Linux operating system all of which are Open Source
Materials. The use of these Open Source Materials in no ways effects or limits
YAK Intellectual Property Rights or grants any third person any right to use or
distribute any Yak owned intellectual property.

 

The backend of YAK Conferencing is J2EE compliant. J2EE is an enterprise
framework from Sun micro systems. The implementation of J2EE used is JBoss which
is an Open Source J2EE application server. There is no runtime, end user or
connection licensing associated with JBoss.

 

Complete Office Web Tools does not contain any Open Source Materials

 

The Yak Software including the YAK web store, Knowledge base, Call Centre do not
contain any Open Source Materials.

 

The Third party Tools are described in each SOW.

 

In addition, Yak Conference was built using the Eclipse development tool.



--------------------------------------------------------------------------------

Schedule H

 

Complete Office Software (aka CVX Complete Office)

 

by Convenxia

 

CVX Complete is a family of on-demand, pay as you go web based applications.
These applications will dramatically improve the way a home office to SME can
communicate and collaborate.

 

At launch, these applications include the following:

 

CVX Complete Web (aka Complete Office Software-Web Tools) –     An online tool
to empower SME’s to create professional web sites that can rival sites custom
designed by high-end design agencies in terms of look and feel and outperform
most in terms of functionality and robustness. All of our CVX Web Tools
customers enjoy the use of world class hosting facilities at Savvis, offering
high availability, scalability and 7x24x365 monitoring services.     CVX Web
Tools customers also have the ability to perform search engine optimization and
view on line site statistics on demand. CVX Complete Intranet -   A collection
of tools for customers to build best of breed intranets. CVX Complete Office
Basic -   Collaborative tools for the SME including document library, shared
calendar, shared contacts and seamless integration with the YAK WorldCity VoIP
phone and unified messaging solution.



--------------------------------------------------------------------------------

The CVX Complete Office also includes a Content Management System.

 

The CVX Complete Office Software family of products will be enhanced in Q4, 2004
to include CVX Complete Office Personal, Premium and Enterprise edition. These
new editions will significantly improve the functionalities of the Basic edition
and will include features like sales force automation, web store and help desk
facilities. These will be provided to Yak when complete together with other
Improvements and Derivative Works when they become available.

 

- 2 -



--------------------------------------------------------------------------------

Schedule I

 

Implementation Schedule



--------------------------------------------------------------------------------

Schedule J

 

Escalation and Resolution Process

 

Where Convenxia has an obligation to provide any warranty support or service or
Maintenance Services, the following escalation and resolution process will be
followed:

 

Severity Level

--------------------------------------------------------------------------------

  

Business Impact

--------------------------------------------------------------------------------

  

Level of Effort

--------------------------------------------------------------------------------

  

Response / circumvent

--------------------------------------------------------------------------------

  

Time to Resolution

--------------------------------------------------------------------------------

Critical

   Problems or Deficiencies make the software or portion of the Yak Solution
unusable or unavailable    Continuous effort to fix    2 hours    4 hours

Major

   Problems or deficiencies affect multiple persons including customers or users
of the system    Continuous effort to fix    4 hours    8 hours

Other

   Deficiencies other than Critical or Major    Will schedule a fix within a
reasonable time, usually not more than 20 days   

6 hours

weekly updates 3 hours from content approval, press releases within 4 hours of
receipt of PR; financial reporting, within 20 minutes of receipt, urgent
updates, within 20 minutes of receipt

   Reasonable time not to exceed to days

 

Unless otherwise agreed in a Statement of Work all components of the Yak
Solution will have availability of at least 99.9% uptime, measured monthly.

 

- 2 -